
      
        
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Parts 52 and 81
        [EPA-R03-OAR-2015-0050; FRL-9927-03-Region 3]
        Approval and Promulgation of Air Quality Implementation Plans; Pennsylvania; Redesignation Request and Associated Maintenance Plan for the Lancaster Nonattainment Area for the 1997 Annual and 2006 24-Hour Fine Particulate Matter Standard
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:

          The Environmental Protection Agency (EPA) is proposing to approve the Commonwealth of Pennsylvania's April 30, 2014 request to redesignate to attainment the Lancaster nonattainment area (Lancaster Area or Area) for both the 1997 annual and the 2006 24-hour fine particulate matter (PM2.5) National Ambient Air Quality Standards (NAAQS or standards). EPA is also proposing to determine that the Area continues to attain the 1997 annual and the 2006 24-hour PM2.5 NAAQS. In addition, EPA is proposing to approve as a revision to the Pennsylvania State Implementation Plan (SIP) the associated maintenance plan that was submitted with the redesignation request, to show maintenance of the 1997 annual and the 2006 24-hour PM2.5 NAAQS through 2025 for the Area. The maintenance plan includes the 2017 and 2025 PM2.5 and nitrogen oxides (NOX) motor vehicle emissions budgets (MVEBs) for the Area for both NAAQS, which EPA is proposing to approve for transportation conformity purposes. Furthermore, EPA is proposing to approve as a revision to the Pennsylvania SIP the 2007 emissions inventory that is also included in the maintenance plan for the Area for both NAAQS. This rulemaking action to propose approval of the 1997 annual and 2006 24-hour PM2.5 NAAQS redesignation request and associated maintenance plan for the Lancaster Area is based on EPA's determination that Pennsylvania has met the criteria for redesignation to attainment specified in the Clean Air Act (CAA) for both NAAQS.
        
        
          DATES:
          Written comments must be received on or before June 1, 2015.
        
        
          ADDRESSES:
          Submit your comments, identified by Docket ID Number EPA-R03-OAR-2015-0050 by one of the following methods:
          A. www.regulations.gov. Follow the on-line instructions for submitting comments.
          B. Email: fernandez.cristina@epa.gov.
          C. Mail: EPA-R03-OAR-2015-0050, Cristina Fernandez, Associate Director, Office of Air Quality Planning, Mailcode 3AP30, U.S. Environmental Protection Agency, Region III, 1650 Arch Street, Philadelphia, Pennsylvania 19103.
          D. Hand Delivery: At the previously-listed EPA Region III address. Such deliveries are only accepted during the Docket's normal hours of operation, and special arrangements should be made for deliveries of boxed information.
          
            Instructions: Direct your comments to Docket ID No. EPA-R03-OAR-2015-0050. EPA's policy is that all comments received will be included in the public docket without change, and may be made available online at www.regulations.gov, including any personal information provided, unless the comment includes information claimed to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Do not submit information that you consider to be CBI or otherwise protected through www.regulations.gov or email. The www.regulations.gov Web site is an “anonymous access” system, which means EPA will not know your identity or contact information unless you provide it in the body of your comment. If you send an email comment directly to EPA without going through www.regulations.gov, your email address will be automatically captured and included as part of the comment that is placed in the public docket and made available on the Internet. If you submit an electronic comment, EPA recommends that you include your name and other contact information in the body of your comment and with any disk or CD-ROM you submit. If EPA cannot read your comment due to technical difficulties and cannot contact you for clarification, EPA may not be able to consider your comment. Electronic files should avoid the use of special characters, any form of encryption, and be free of any defects or viruses.
          
            Docket: All documents in the electronic docket are listed in the www.regulations.gov index. Although listed in the index, some information is not publicly available, i.e., CBI or other information whose disclosure is restricted by statute. Certain other material, such as copyrighted material, is not placed on the Internet and will be publicly available only in hard copy form. Publicly available docket materials are available either electronically in www.regulations.gov or in hard copy during normal business hours at the Air Protection Division, U.S. Environmental Protection Agency, Region III, 1650 Arch Street, Philadelphia, Pennsylvania. Copies of the State submittal are available at the Pennsylvania Department of Environmental Protection, Bureau of Air Quality Control, P.O. Box 8468, 400 Market Street, Harrisburg, Pennsylvania 17105.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Leslie Jones Doherty, (215) 814-3409 or by email at jones.leslie@epa.gov.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Table of Contents
        
          I. Background
          II. EPA's Requirements
          A. Criteria for Redesignation to Attainment
          B. Requirements of a Maintenance Plan
          III. Summary of Proposed Actions
          IV. Effects of Recent Court Decisions on Proposed Actions
          A. Effect of the Court Decision Regarding EPA's CSAPR

          B. Effect of the D.C. Circuit Court Decision Regarding PM2.5 Implementation under Subpart 4 of Part D of Title I of the CAA
          V. EPA's Analysis of Pennsylvania's Submittal
          A. Redesignation Request
          B. Maintenance Plan
          C. Motor Vehicle Emissions Budgets
          VI. Proposed Actions
          VII. Statutory and Executive Order Reviews
        
        I. Background
        The first air quality standards for PM2.5 were established on July 16, 1997 (62 FR 38652, July 18, 1997). EPA promulgated an annual standard at a level of 15 micrograms per cubic meter (μg/m3), based on a three-year average of annual mean PM2.5 concentrations (the 1997 annual PM2.5 NAAQS). In the same rulemaking action, EPA promulgated a 24-hour standard of 65 μg/m3, based on a three-year average of the 98th percentile of 24-hour concentrations.

        On January 5, 2005 (70 FR 944), EPA published air quality area designations for the 1997 PM2.5 NAAQS. In that rulemaking action, EPA designated the Lancaster Area as nonattainment for the 1997 annual PM2.5 NAAQS. Id. at 1000. The Lancaster Area is comprised of Lancaster County in Pennsylvania. See 40 CFR 81.339 (Pennsylvania).

        On October 17, 2006 (71 FR 61144), EPA retained the annual average standard at 15 μg/m3, but revised the 24-hour standard to 35 μg/m3, based again on the three-year average of the 98th percentile of 24-hour concentrations (the 2006 24-hour PM2.5 NAAQS). On November 13, 2009 (74 FR 58688), EPA published designations for the 2006 24-hour PM2.5 NAAQS, which became effective on December 14, 2009. In that rulemaking action, EPA designated the Lancaster Area as nonattainment for the 2006 24-hour PM2.5 NAAQS. See 40 CFR 81.339 (Pennsylvania). This proposed rulemaking actions address the redesignations to attainment for the 1997 annual and 2006 24-hour PM2.5 NAAQS for the Lancaster Area.

        On September 25, 2009 (74 FR 48863) and March 29, 2012 (77 FR 18922), EPA made determinations that the Lancaster Area had attained the 1997 annual and 2006 24-hour PM2.5 NAAQS, respectively. Pursuant to 40 CFR 51.1004(c) and based on these determinations, the requirements for the Lancaster Area to submit an attainment demonstration and associated reasonably available control measures (RACM), a reasonable further progress (RFP) plan, contingency measures, and other planning SIPs related to the attainment of either the 1997 annual or 2006 24-hour PM2.5 NAAQS are suspended until such time as: The Area is redesignated to attainment for each standard, at which time the requirements no longer apply; or EPA determines that the Area has again violated any of the standards, at which time such plans are required to be submitted. On July 29, 2011 (76 FR 45424), EPA also determined, in accordance with section 179(c) of the CAA, that the Lancaster Area attained the 1997 annual PM2.5 NAAQS by its applicable attainment date of April 5, 2010.

        On April 30, 2014, the Commonwealth of Pennsylvania, through the Pennsylvania Department of Environmental Protection (PADEP), formally submitted a request to redesignate the Lancaster Area from nonattainment to attainment for the 1997 annual and 2006 24-hour PM2.5 NAAQS. Concurrently, PADEP submitted a combined maintenance plan for the Area as a SIP revision to ensure continued attainment throughout the Area over the next 10 years. The maintenance plan includes the 2017 and 2025 PM2.5 and NOX MVEBs for the Area for the 1997 annual and the 2006 24-hour PM2.5 NAAQS. Also included in the maintenance plan is the 2007 comprehensive emissions inventory for both the 1997 annual and the 2006 24-hour PM2.5 NAAQS for PM2.5, NOX, sulfur dioxide (SO2), volatile organic compounds (VOCs), and ammonia (NH3).

        In this proposed rulemaking action, EPA also addresses the effects of several decisions of the United States Court of Appeals for the District of Columbia (D.C. Circuit Court) and a decision of the United States Supreme Court: (1) The D.C. Circuit Court's August 21, 2012 decision to vacate and remand to EPA the Cross-State Air Pollution Control Rule (CSAPR); (2) the Supreme Court's April 29, 2014 reversal of the vacature of CSAPR, and remand to the D.C. Circuit Court; (3) the D.C. Circuit Court's October 23, 2014 decision to lift the stay of CSAPR; and (4) the D.C. Circuit Court's January 4, 2013 decision to remand to EPA two final rules implementing the 1997 annual PM2.5 NAAQS.
        II. EPA's Requirements
        A. Criteria for Redesignation to Attainment
        The CAA provides the requirements for redesignating a nonattainment area to attainment. Specifically, section 107(d)(3)(E) of the CAA allows for redesignation providing that: (1) EPA determines that the area has attained the applicable NAAQS; (2) EPA has fully approved the applicable implementation plan for the area under section 110(k); (3) EPA determines that the improvement in air quality is due to permanent and enforceable reductions in emissions resulting from implementation of the applicable SIP and applicable Federal air pollutant control regulations and other permanent and enforceable reductions; (4) EPA has fully approved a maintenance plan for the area as meeting the requirements of section 175A of the CAA; and (5) the state containing such area has met all requirements applicable to the area under section 110 and part D. Each of these requirements are discussed in Section V. of this proposed rulemaking action.
        EPA has provided guidance on redesignation in the “State Implementation Plans; General Preamble for the Implementation of Title I of the Clear Air Act Amendments of 1990,” (57 FR 13498, April 16, 1992) (the “General Preamble”) and has provided further guidance on processing redesignation requests in the following documents: (1) “Procedures for Processing Requests to Redesignate Areas to Attainment,” Memorandum from John Calcagni, Director, Air Quality Management Division, September 4, 1992 (hereafter the “1992 Calcagni Memorandum”); (2) “State Implementation Plan (SIP) Actions Submitted in Response to Clean Air Act (CAA) Deadlines,” Memorandum from John Calcagni, Director, Air Quality Management Division, October 28, 1992; and (3) “Part D New Source Review (Part D NSR) Requirements for Areas Requesting Redesignation to Attainment,” Memorandum from Mary D. Nichols, Assistant Administrator for Air and Radiation, October 14, 1994.
        B. Requirements of a Maintenance Plan

        Section 175A of the CAA sets forth the elements of a maintenance plan for areas seeking redesignation from nonattainment to attainment. Under section 175A, the plan must demonstrate continued attainment of the applicable NAAQS for at least 10 years after approval of a redesignation of an area to attainment. Eight years after the redesignation, the state must submit a revised maintenance plan demonstrating that attainment will continue to be maintained for the 10 years following the initial 10-year period. To address the possibility of future NAAQS violations, the maintenance plan must contain such contingency measures, with a schedule for implementation, as EPA deems necessary to assure prompt correction of any future PM2.5 violations.
        The 1992 Calcagni Memorandum provides additional guidance on the content of a maintenance plan. The Memorandum states that a maintenance plan should address the following provisions: (1) An attainment emissions inventory; (2) a maintenance demonstration showing maintenance for 10 years; (3) a commitment to maintain an appropriate air quality monitoring network in accordance with 40 CFR part 58; (4) verification of continued attainment; and, (5) a contingency plan to prevent or correct future violations of the NAAQS.

        Under the CAA, states are required to submit, at various times, control strategy SIP revisions for nonattainment areas and maintenance plans for areas seeking redesignation to attainment for a given NAAQS. These emission control strategy SIP revisions (e.g., RFP and attainment demonstration SIP revisions) and maintenance plans also create MVEBs based on onroad mobile source emissions for the relevant criteria pollutants and/or their precursors, where appropriate, to address pollution from onroad transportation sources. The MVEBs are the portions of the total allowable emissions that are allocated to onroad vehicle use that, together with emissions from all other sources in the area, will provide attainment, RFP, or maintenance, as applicable. The budget serves as a ceiling on emissions from an area's planned transportation system. Under 40 CFR part 93, a MVEB for an area seeking a redesignation to attainment is established for the last year of the maintenance plan.

        The maintenance plan for the Lancaster Area, which is comprised of Lancaster County in Pennsylvania, includes the 2017 and 2025 PM2.5 and NOX MVEBs for transportation conformity purposes. The transportation conformity determination for the Area is further discussed in Section V.C. of this proposed rulemaking action and in a technical support document (TSD), “Adequacy Findings for the Motor Vehicle Emissions Budgets in the Maintenance Plan for the Lancaster 1997 and 2006 Fine Particulate National Ambient Air Quality Standard Nonattainment Area,” dated 2/25/15, available on line at www.regulations.gov, Docket ID No. EPA-R03-OAR-2015-0050.
        III. Summary of Proposed Actions

        EPA is proposing to take several rulemaking actions related to the redesignation of the Lancaster Area to attainment for both the 1997 annual and the 2006 24-hour PM2.5 NAAQS. EPA is proposing to find that the Lancaster Area meets the requirements for redesignation of the 1997 annual and the 2006 24-hour PM2.5 NAAQS under section 107(d)(3)(E) of the CAA. EPA is thus proposing to approve Pennsylvania's request to change the legal designation of the Lancaster Area from nonattainment to attainment for both the 1997 annual and 2006 24-hour PM2.5 NAAQS. EPA is also proposing to approve the associated maintenance plan for the Lancaster Area as a revision to the Pennsylvania SIP for the 1997 annual and 2006 24-hour PM2.5 NAAQS, including the 2017 and 2025 PM2.5 and NOX MVEBs for the Area for transportation conformity purposes. Approval of the maintenance plan is one of the CAA criteria for redesignation of the Area to attainment for both NAAQS. Pennsylvania's combined maintenance plan is designed to ensure continued attainment of the 1997 annual and 2006 24-hour PM2.5 NAAQS in the Area for at least 10 years after redesignation.

        EPA previously determined that the Lancaster Area attained both the 1997 annual and 2006 24-hour PM2.5 NAAQS (see 74 FR 48863 (September 25, 2009) and 77 FR 18922 (March 29, 2012)), and EPA is proposing to find that the Area continues to attain both NAAQS. EPA is also proposing to approve the 2007 comprehensive emissions inventory submitted with Pennsylvania's maintenance plan that includes an inventory of PM2.5, SO2, NOX, VOC, and NH3 for the Area as a revision to the Pennsylvania SIP for the 1997 annual and 2006 24-hour PM2.5 NAAQS in order to meet the requirements of section 172(c)(3) of the CAA. EPA's analysis of the proposed actions is provided in Section V. of this proposed rulemaking.
        IV. Effects of Recent Court Decisions on Proposed Actions
        A. Effect of the Court Decision Regarding EPA's CSAPR
        1. Background

        The D.C. Circuit Court and the Supreme Court have issued a number of decisions and orders regarding the status of EPA's regional trading programs for transported air pollution, the Clean Air Interstate Rule (CAIR) and CSAPR, that impact this proposed redesignation action. In 2008, the D.C, Circuit Court initially vacated CAIR, North Carolina v. EPA, 531 F.3d 896 (D.C. Cir. 2008), but ultimately remanded the rule to EPA without vacatur to preserve the environmental benefits provided by CAIR, North Carolina v. EPA, 550 F.3d 1176, 1178 (D.C. Cir. 2008). On August 8, 2011 (76 FR 48208), acting on the D.C. Circuit Court's remand, EPA promulgated CSAPR, to address interstate transport of emissions and resulting secondary air pollutants and to replace CAIR.1
           CSAPR requires substantial reductions of SO2 and NOX emissions from electric generating units (EGUs) in 28 states in the Eastern United States. Implementation of CSAPR was scheduled to begin on January 1, 2012, when CSAPR's cap-and-trade programs would have superseded the CAIR cap-and-trade programs. Numerous parties filed petitions for review of CSAPR, and on December 30, 2011, the D.C. Circuit Court issued an order staying CSAPR pending resolution of the petitions and directing EPA to continue to administer CAIR. EME Homer City Generation, L.P. v. EPA, No. 11-1302 (D.C. Cir. Dec. 30, 2011), Order at 2.
        
          
            1 CAIR addressed the 1997 annual PM2.5 NAAQS and the 1997 8-hour ozone NAAQS. CSAPR addresses contributions from upwind states to downwind nonattainment and maintenance of the 2006 24-hour PM2.5 NAAQS as well as the ozone and PM2.5 NAAQS addressed by CAIR.
        

        On August 21, 2012, the D.C. Circuit Court issued its ruling, vacating and remanding CSAPR to EPA and once again ordering continued implementation of CAIR. EME Homer City Generation, L.P. v. EPA, 696 F.3d 7, 38 (D.C. Cir. 2012). The D.C. Circuit Court subsequently denied EPA's petition for rehearing en banc. EME Homer City Generation, L.P. v. EPA, No. 11-1302, 2013 WL 656247 (D.C. Cir. Jan. 24, 2013), at *1. EPA and other parties then petitioned the Supreme Court for a writ of certiorari, and the Supreme Court granted the petitions on June 24, 2013. EPA v. EME Homer City Generation, L.P., 133 S. Ct. 2857 (2013).

        On April 29, 2014, the Supreme Court vacated and reversed the D.C. Circuit Court's decision regarding CSAPR, and remanded that decision to the D.C. Circuit Court to resolve remaining issues in accordance with its ruling. EPA v. EME Homer City Generation, L.P., 134 S. Ct. 1584 (2014). EPA moved to have the stay of CSAPR lifted in light of the Supreme Court decision. EME Homer City Generation, L.P. v. EPA, Case No. 11-1302, Document No. 1499505 (D.C. Cir. filed June 26, 2014). In its motion, EPA asked the D.C. Circuit Court to toll CSAPR's compliance deadlines by three years, so that the Phase 1 emissions budgets apply in 2015 and 2016 (instead of 2012 and 2013), and the Phase 2 emissions budgets apply in 2017 and beyond (instead of 2014 and beyond). On October 23, 2014, the D.C. Circuit Court granted EPA's motion and lifted the stay of CSAPR which was imposed on December 30, 2011. EME Homer City Generation, L.P. v. EPA, No. 11-1302 (D.C. Cir. Oct. 23, 2014), Order at 3. On

        December 3, 2014, EPA issued an interim final rule to clarify how EPA will implement CSAPR consistent with the D.C. Circuit Court's order granting EPA's motion requesting lifting the stay and tolling the rule's deadlines. See 79 FR 71663 (December 3, 2014) (interim final rulemaking). Consistent with that rule, EPA began implementing CSAPR on January 1, 2015.
        2. Proposal on This Issue

        Because CAIR was promulgated in 2005 and incentivized sources and states to begin achieving early emission reductions, the air quality data examined by EPA in issuing a final determination of attainment for the Lancaster Area in 2009 (September 25, 2009, 74 FR 48863) and the air quality data from the Area since 2005 necessarily reflect reductions in emissions from upwind sources as a result of CAIR, and Pennsylvania includes CAIR as one of the measures that helped to bring the Area into attainment. However, modeling conducted by EPA during the CSAPR rulemaking process, which used a baseline emissions scenario that “backed out” the effects of CAIR, see 76 FR 48223, projected that the Lancaster Area would have design values below the 1997 annual and the 2006 24-hour PM2.5 NAAQS for 2012 and 2014 without taking into account emission reductions from CAIR or CSAPR. See Appendix B of EPA's “Air Quality Modeling Final Rule Technical Support Document,” (Pages B-57 and B-86), which is available in the docket for this proposed rulemaking action. In addition, the 2011-2013 quality-assured, quality-controlled, and certified monitoring data for the Lancaster Area confirms that the PM2.5 annual design value for the Area remained well below the 1997 annual and 2006 24-hour PM2.5 NAAQS in 2013.

        The status of CSAPR is not relevant to this redesignation. CSAPR was promulgated in June 2011, and the rule was stayed by the D.C. Circuit Court just six months later, before the trading programs it created were scheduled to go into effect. As stated previously, EPA began implementing CSAPR on January 1, 2015, subsequent to the emission reductions documented in the Commonwealth's April 30, 2014 request for redesignation. Therefore, the Area's attainment of the 1997 annual or the 2006 24-hour PM2.5 NAAQS cannot have been a result of any emission reductions associated with CSAPR. In summary, neither the status of CAIR nor the current status of CSAPR affects any of the criteria for proposed approval of this redesignation request for the Lancaster Area.
        B. Effect of the D.C. Circuit Court Decision Regarding PM2.5 Implementation Under Subpart 4 of Part D of Title I of the CAA
        1. Background
        On January 4, 2013, in NRD.C. v. EPA, the D.C. Circuit Court remanded to EPA the “Final Clean Air Fine Particle Implementation Rule” (72 FR 20586, April 25, 2007) and the “Implementation of the New Source Review (NSR) Program for PM2.5” final rule (73 FR 28321, May 16, 2008) (collectively, “1997 PM2.5 Implementation Rule”). 706 F.3d 428 (D.C. Cir. 2013). The D.C. Circuit Court found that EPA erred in implementing the 1997 annual PM2.5 NAAQS pursuant to the general implementation provisions of subpart 1 of Part D of Title I of the CAA (subpart 1), rather than the particulate-matter-specific provisions of subpart 4 of Part D of Title I (subpart 4).

        Prior to the January 4, 2013 decision, the states had worked towards meeting the air quality goals of the 1997 and 2006 PM2.5 NAAQS in accordance with EPA regulations and guidance derived from subpart 1 of Part D of Title I of the CAA. In response to the D.C. Circuit Court's remand, EPA took this history into account by setting a new deadline for any remaining submissions that may be required for moderate nonattainment areas as a result of the D.C. Circuit Court's decision regarding the applicability of subpart 4 of Part D of Title I of the CAA.

        On June 2, 2014 (79 FR 31566), EPA issued a final rule, “Identification of Nonattainment Classification and Deadlines for Submission of SIP Provisions for the 1997 and 2006 PM2.5 NAAQS” (the PM2.5 Subpart 4 Classification and Deadline Rule), which identifies the classification under subpart 4 as “moderate” for areas currently designated nonattainment for the 1997 annual and/or 2006 24-hour PM2.5 NAAQS. The rule sets a deadline for states to submit attainment plans and meet other subpart 4 requirements. The rule specifies December 31, 2014 as the deadline for states to submit any additional attainment-related SIP elements that may be needed to meet the applicable requirements of subpart 4 for areas currently designated nonattainment for the 1997 PM2.5 and/or 2006 PM2.5 NAAQS and to submit SIPs addressing the nonattainment new source review (NSR) requirements in subpart 4.

        As explained in detail in the following section, since Pennsylvania submitted its request to redesignate the Lancaster Area on April 30, 2014, any additional attainment-related SIP elements that may be needed for the Lancaster Area to meet the applicable requirements of subpart 4 were not due at the time Pennsylvania submitted its request to redesignate the Area for the 1997 annual and 2006 24-hour PM2.5 NAAQS.
        2. Proposal on This Issue

        In this proposed rulemaking action, EPA addresses the effect of the D.C. Circuit Court's January 4, 2013 decision and the June 2, 2014 PM2.5 Subpart 4 Classification and Deadline Rule on the redesignation requests for the Area. EPA is proposing to determine that the D.C. Circuit Court's January 4, 2013 decision does not prevent EPA from redesignating the Area to attainment for the 1997 annual and the 2006 24-hour PM2.5 NAAQS. Even in light of the D.C. Circuit Court's decision, redesignation for this Area is appropriate under the CAA and EPA's longstanding interpretations of the CAA's provisions regarding redesignation. EPA first explains its longstanding interpretation that requirements that are imposed, or that become due, after a complete redesignation request is submitted for an area that is attaining the standard, are not applicable for purposes of evaluating a redesignation request. Second, EPA then shows that, even if EPA applies the subpart 4 requirements to the redesignation requests of the Area and disregards the provisions of its 1997 PM2.5 Implementation Rule recently remanded by the D.C. Circuit Court, Pennsylvania's request for redesignation of the Area still qualifies for approval. EPA's discussion also takes into account the effect of the D.C. Circuit Court's ruling and the June 2, 2014 PM2.5 Subpart 4 Classification and Deadline Rule on the maintenance plans of the Area, which EPA views as approvable even when subpart 4 requirements are considered.
        a. Applicable Requirements Under Subpart 4 for Purposes of Evaluating the Redesignation Request of the Area
        With respect to the 1997 PM2.5 Implementation Rule, the D.C. Circuit Court's January 4, 2013 ruling rejected EPA's reasons for implementing the PM2.5 NAAQS solely in accordance with the provisions of subpart 1, and remanded that matter to EPA, so that it could address implementation of the 1997 annual PM2.5 NAAQS under subpart 4 of Part D of the CAA, in addition to subpart 1. For the purposes of evaluating Pennsylvania's redesignation requests for the Area, to the extent that implementation under subpart 4 would impose additional requirements for areas designated nonattainment, EPA believes that those requirements are not “applicable” for the purposes of section 107(d)(3)(E) of the CAA, and thus EPA is not required to consider subpart 4 requirements with respect to the redesignation of the areas. Under its longstanding interpretation of the CAA, EPA has interpreted section 107(d)(3)(E) to mean, as a threshold matter, that the part D provisions which are “applicable” and which must be approved in order for EPA to redesignate an area include only those which came due prior to a state's submittal of a complete redesignation request. See 1992 Calcagni Memorandum. See also “SIP Requirements for Areas Submitting Requests for Redesignation to Attainment of the Ozone and Carbon Monoxide (CO) NAAQS on or after November 15, 1992,” Memorandum from Michael Shapiro, Acting Assistant Administrator, Air and Radiation, September 17, 1993 (Shapiro memorandum); Final Redesignation of Detroit-Ann Arbor, (60 FR 12459, 12465-66, March 7, 1995); Final Redesignation of St. Louis, Missouri, (68 FR 25418, 25424-27, May 12, 2003); Sierra Club v. EPA, 375 F.3d 537, 541 (7th Cir. 2004) (upholding EPA's redesignation rulemaking applying this interpretation and expressly rejecting Sierra Club's view that the meaning of “applicable” under the statute is “whatever should have been in the plan at the time of attainment rather than whatever actually was in the plan and already implemented or due at the time of attainment”).2

           In this case, at the time that Pennsylvania submitted its redesignation request for the 1997 and the 2006 24-hour PM2.5 NAAQS, the requirements under subpart 4 were not due.3
          
        
        
          
            2 Applicable requirements of the CAA that come due subsequent to the area's submittal of a complete redesignation request remain applicable until a redesignation is approved, but are not required as a prerequisite to redesignation. Section 175A(c) of the CAA.
        
        
          
            3 EPA found Pennsylvania's April 30, 2014 submittal for redesignation of the Area complete on September 23, 2014. EPA's completeness determination is available in the docket for this rulemaking at regulations.gov, Docket ID No. EPA-R03-OAR-2015-0050.
        

        EPA's view that, for purposes of evaluating the redesignation of the Pennsylvania portion of the Area, the subpart 4 requirements were not due at the time Pennsylvania submitted the redesignation request is in keeping with the EPA's interpretation of subpart 2 requirements for subpart 1 ozone areas redesignated subsequent to the D.C. Circuit Court's decision in South Coast Air Quality Mgmt. Dist. v. EPA, 472 F.3d 882 (D.C. Cir. 2006). In South Coast, the D.C. Circuit Court found that EPA was not permitted to implement the 1997 8-hour ozone standard solely under subpart 1, and held that EPA was required under the statute to implement the standard under the ozone-specific requirements of subpart 2 as well. Subsequent to the South Coast decision, in evaluating and acting upon redesignation requests for the 1997 8-hour ozone standard that were submitted to EPA for areas under subpart 1, EPA applied its longstanding interpretation of the CAA that “applicable requirements,” for purposes of evaluating a redesignation, are those that had been due at the time the redesignation request was submitted. See, e.g., Proposed Redesignation of Manitowoc County and Door County Nonattainment Areas (75 FR 22047, 22050, April 27, 2010). In those rulemaking actions, EPA therefore, did not consider subpart 2 requirements to be “applicable” for the purposes of evaluating whether the area should be redesignated under section 107(d)(3)(E) of the CAA.
        EPA's interpretation derives from the provisions of section 107(d)(3) of the CAA. Section 107(d)(3)(E)(v) states that, for an area to be redesignated, a state must meet “all requirements `applicable' to the area under section 110 and part D.” Section 107(d)(3)(E)(ii) provides that EPA must have fully approved the “applicable” SIP for the area seeking redesignation. These two sections read together support EPA's interpretation of “applicable” as only those requirements that came due prior to submission of a complete redesignation request.
        First, holding states to an ongoing obligation to adopt new CAA requirements that arose after the state submitted its redesignation request, in order to be redesignated, would make it problematic or impossible for EPA to act on redesignation requests in accordance with the 18-month deadline Congress set for EPA action in section 107(d)(3)(D). If “applicable requirements” were interpreted to be a continuing flow of requirements with no reasonable limitation, states, after submitting a redesignation request, would be forced continuously to make additional SIP submissions that in turn would require EPA to undertake further notice-and-comment rulemaking actions to act on those submissions. This would create a regime of unceasing rulemaking that would delay action on the redesignation request beyond the 18-month timeframe provided by the CAA for this purpose.
        Second, a fundamental premise for redesignating a nonattainment area to attainment is that the area has attained the relevant NAAQS due to emission reductions from existing controls. Thus, an area for which a redesignation request has been submitted would have already attained the NAAQS as a result of satisfying statutory requirements that came due prior to the submission of the request. Absent a showing that unadopted and unimplemented requirements are necessary for future maintenance, it is reasonable to view the requirements applicable for purposes of evaluating the redesignation request as including only those SIP requirements that have already come due. These are the requirements that led to attainment of the NAAQS. To require, for redesignation approval, that a state also satisfy additional SIP requirements coming due after the state submits its complete redesignation request, and while EPA is reviewing it, would compel the state to do more than is necessary to attain the NAAQS, without a showing that the additional requirements are necessary for maintenance.

        In the context of this redesignation, the timing and nature of the D.C. Circuit Court's January 4, 2013 decision in NRDC v. EPA and EPA's June 2, 2014 PM2.5 Subpart 4 Classification and Deadline Rule, compound the consequences of imposing requirements that come due after the redesignation request is submitted. Pennsylvania submitted its redesignation request for the 1997 annual and 2006 24-hour PM2.5 NAAQS on April 30, 2014 for the Lancaster Area, which is prior to the deadline by which the Area is required to meet the attainment plan and other requirements pursuant to subpart 4.

        To require Pennsylvania's fully-complete and pending redesignation request for the 1997 annual and 2006 24-hour PM2.5 NAAQS to comply now with requirements of subpart 4 that the D.C. Circuit Court announced only in January 2013 and for which the deadline to comply had not yet come prior to submission of its request, would be to give retroactive effect to such requirements and provide Pennsylvania a unique and earlier deadline for compliance solely on the basis of submitting its redesignation requests for the Area. The D.C. Circuit Court recognized the inequity of this type of retroactive impact in Sierra Club v. Whitman, 285 F.3d 63 (D.C. Cir. 2002),4

           where it upheld the D.C. Circuit Court's ruling refusing to make retroactive EPA's determination that the areas did not meet their attainment deadlines. In that case, petitioners urged the D.C. Circuit Court to make EPA's nonattainment determination effective as of the date that the statute required, rather than the later date on which EPA actually made the determination. The D.C. Circuit Court rejected this view, stating that applying it “would likely impose large costs on States, which would face fines and suits for not implementing air pollution prevention plans . . . even though they were not on notice at the time.” Id. at 68. Similarly, it would be unreasonable to penalize Pennsylvania by rejecting its redesignation request for an area that is already attaining the 1997 annual and 2006 24-hour PM2.5 NAAQS and that met all applicable requirements known to be in effect at the time of the request. For EPA now to reject the redesignation request solely because Pennsylvania did not expressly address subpart 4 requirements which came due after receipt of such request, would inflict the same unfairness condemned by the D.C. Circuit Court in Sierra Club v. Whitman.
        
        
          
            4 Sierra Club v. Whitman was discussed and distinguished in a recent D.C. Circuit Court decision that addressed retroactivity in a quite different context, where, unlike the situation here, EPA sought to give its regulations retroactive effect. National Petrochemical and Refiners Ass'n v. EPA. 630 F.3d 145, 163 (D.C. Cir. 2010), rehearing denied 643 F.3d 958 (D.C. Cir. 2011), cert denied 132 S. Ct. 571 (2011).
        
        
        b. Subpart 4 Requirements and Pennsylvania's Redesignation Request

        Even if EPA were to take the view that the D.C. Circuit Court's January 4, 2013 decision, or the June 2, 2014 PM2.5 Subpart 4 Classification and Deadline Rule, requires that, in the context of a pending redesignation request for the 1997 annual and the 2006 24-hour PM2.5 NAAQS, which were submitted prior to December 31, 2014, subpart 4 requirements must be considered as being due and in effect, EPA proposes to determine that the Area still qualifies for redesignation to attainment for the 1997 annual and the 2006 24-hour PM2.5 NAAQS. As explained subsequently, EPA believes that the redesignation request for the Area, though not expressed in terms of subpart 4 requirements, substantively meets the requirements of that subpart for purposes of redesignating the Area to attainment for the 1997 annual and the 2006 24-hour PM2.5 NAAQS. With respect to evaluating the relevant substantive requirements of subpart 4 for purposes of redesignating the Area, EPA notes that subpart 4 incorporates components of subpart 1 of part D, which contains general air quality planning requirements for areas designated as nonattainment. See section 172(c). Subpart 4 itself contains specific planning and scheduling requirements for coarse particulate matter (PM10) 5

           nonattainment areas, and under the D.C. Circuit Court's January 4, 2013 decision in NRDC v. EPA, these same statutory requirements also apply for PM2.5 nonattainment areas. EPA has longstanding general guidance that interprets the 1990 amendments to the CAA, making recommendations to states for meeting the statutory requirements for SIPs for nonattainment areas. See the General Preamble. In the General Preamble, EPA discussed the relationship of subpart 1 and subpart 4 SIP requirements, and pointed out that subpart 1 requirements were to an extent “subsumed by, or integrally related to, the more specific PM10 requirements” (57 FR 13538, April 16, 1992). The subpart 1 requirements include, among other things, provisions for attainment demonstrations, RACM, RFP, emissions inventories, and contingency measures.
        
          
            5 PM10 refers to particulates nominally 10 micrometers in diameter or smaller.
        

        For the purposes of this redesignation request, in order to identify any additional requirements which would apply under subpart 4, consistent with EPA's June 2, 2014 PM2.5 Subpart 4 Classification and Deadline Rule, EPA is considering the areas to be “moderate” PM2.5 nonattainment areas. As EPA explained in its June 2, 2014 rule, section 188 of the CAA provides that all areas designated nonattainment areas under subpart 4 are initially to be classified by operation of law as “moderate” nonattainment areas, and remain moderate nonattainment areas unless and until EPA reclassifies the area as a “serious” nonattainment area. Accordingly, EPA believes that it is appropriate to limit the evaluation of the potential impact of subpart 4 requirements to those that would be applicable to moderate nonattainment areas. Sections 189(a) and (c) of subpart 4 apply to moderate nonattainment areas and include the following: (1) An approved permit program for construction of new and modified major stationary sources (section 189(a)(1)(A)); (2) an attainment demonstration (section 189(a)(1)(B)); (3) provisions for RACM (section 189(a)(1)(C)); and (4) quantitative milestones demonstrating RFP toward attainment by the applicable attainment date (section 189(c)).

        The permit requirements of subpart 4, as contained in section 189(a)(1)(A), refer to and apply the subpart 1 permit provisions requirements of sections 172 and 173 to PM10, without adding to them. Consequently, EPA believes that section 189(a)(1)(A) does not itself impose for redesignation purposes any additional requirements for moderate areas beyond those contained in subpart 1.6

           In any event, in the context of redesignation, EPA has long relied on the interpretation that a fully approved nonattainment NSR program is not considered an applicable requirement for redesignation, provided the area can maintain the standard with a prevention of significant deterioration (PSD) program after redesignation. A detailed rationale for this view is described in a memorandum from Mary Nichols, Assistant Administrator for Air and Radiation, dated October 14, 1994, entitled, “Part D NSR Requirements for Areas Requesting Redesignation to Attainment.” See also rulemakings for Detroit, Michigan (60 FR 12467-12468, March 7, 1995); Cleveland-Akron-Lorain, Ohio (61 FR 20458, 20469-20470, May 7, 1996); Louisville, Kentucky (66 FR 53665, October 23, 2001); and Grand Rapids, Michigan (61 FR 31834-31837, June 21, 1996).
        
          
            6 The potential effect of section 189(e) on section 189(a)(1)(A) for purposes of evaluating this redesignation is discussed in this rulemaking action.
        
        With respect to the specific attainment planning requirements under subpart 4,7

           when EPA evaluates a redesignation request under either subpart 1 or 4, any area that is attaining the PM2.5 NAAQS is viewed as having satisfied the attainment planning requirements for these subparts. For redesignations, EPA has for many years interpreted attainment-linked requirements as not applicable for areas attaining the standard. In the General Preamble, EPA stated that: “The requirements for RFP will not apply in evaluating a request for redesignation to attainment since, at a minimum, the air quality data for the area must show that the area has already attained. Showing that the State will make RFP towards attainment will, therefore, have no meaning at that point.”
        
          
            7 EPA refers here to attainment demonstration, RFP, RACM, milestone requirements, and contingency measures.
        

        The General Preamble also explained that: “[t]he section 172(c)(9) requirements are directed at ensuring RFP and attainment by the applicable date. These requirements no longer apply when an area has attained the standard and is eligible for redesignation. Furthermore, section 175A for maintenance plans . . . provides specific requirements for contingency measures that effectively supersede the requirements of section 172(c)(9) for these areas.” Id. EPA similarly stated in its 1992 Calcagni Memorandum that, “The requirements for reasonable further progress and other measures needed for attainment will not apply for redesignations because they only have meaning for areas not attaining the standard.”

        It is evident that even if we were to consider the D.C. Circuit Court's January 4, 2013 decision in NRDC v. EPA, or the June 2, 2014 PM2.5 Subpart 4 Classification and Deadline Rule, to mean that attainment-related requirements specific to subpart 4 were either due prior to Pennsylvania's April 30, 2014 redesignation request or became due subsequent to the April 30, 2014 redesignation request and must now be imposed retroactively,8

           those requirements do not apply to areas that are attaining the 1997 annual and the 2006 24-hour PM2.5 NAAQS for the purpose of evaluating a pending request to redesignate the areas to attainment. EPA has consistently enunciated this interpretation of applicable requirements under section 107(d)(3)(E) since the General Preamble was published more than twenty years ago. Courts have recognized the scope of EPA's authority to interpret “applicable requirements” in the redesignation context. See Sierra Club v. EPA, 375 F.3d 537 (7th Cir. 2004).
        
          

            8 As explained earlier, EPA does not believe that the D.C. Circuit Court's January 4, 2013 decision should be interpreted so as to impose these requirements on the states retroactively. Sierra Club v. Whitman, supra.
          
        

        Moreover, even outside the context of redesignations, EPA has viewed the obligations to submit attainment-related SIP planning requirements of subpart 4 as inapplicable for areas that EPA determines are attaining the 1997 annual and 2006 24-hour PM2.5 NAAQS. EPA's prior “Clean Data Policy” rulemakings for the PM10 NAAQS, also governed by the requirements of subpart 4, explain EPA's reasoning. They describe the effects of a determination of attainment on the attainment-related SIP planning requirements of subpart 4. See “Determination of Attainment for Coso Junction Nonattainment Area,” (75 FR 27944, May 19, 2010). See also Coso Junction Proposed PM10 Redesignation, (75 FR 36023, 36027, June 24, 2010); Proposed and Final Determinations of Attainment for San Joaquin Nonattainment Area (71 FR 40952, 40954-55, July 19, 2006; and 71 FR 63641, 63643-47, October 30, 2006). In short, EPA in this context has also long concluded that to require states to meet superfluous SIP planning requirements is not necessary and not required by the CAA, so long as those areas continue to attain the relevant NAAQS.

        As stated previously in this proposed rulemaking action, on September 25, 2009 (74 FR 48863) and March 29, 2012 (77 FR 18922), EPA made determinations that the Lancaster Area had attained the 1997 annual and 2006 24-hour PM2.5 NAAQS, respectively. Pursuant to 40 CFR 51.1004(c) and based on these determinations, the requirements for the Area to submit an attainment demonstration and associated RACM, RFP plan, contingency measures, and other planning SIPs related to the attainment of either the 1997 annual or 2006 24-hour PM2.5 NAAQS were, and continue to be, suspended until such time as: The Area is redesignated to attainment for each standard, at which time the requirements no longer apply; or EPA determines that the Area has again violated any of the standards, at which time such plans are required to be submitted. Under its longstanding interpretation, EPA is proposing to determine here that the Area meets the attainment-related plan requirements of subparts 1 and 4 for the 1997 annual and the 2006 24-hour PM2.5 NAAQS. Thus, EPA is proposing to conclude that the requirements to submit an attainment demonstration under 189(a)(1)(B), a RACM determination under section 172(c)(1) and section 189(a)(1)(c), a RFP demonstration under 189(c)(1), and contingency measure requirements under section 172(c)(9) are satisfied for purposes of evaluating this redesignation request.
        c. Subpart 4 and Control of PM2.5 Precursors
        The D.C. Circuit Court in NRDC v. EPA remanded to EPA the two rules at issue in the case with instructions to EPA to re-promulgate them consistent with the requirements of subpart 4. EPA in this section addresses the D.C. Circuit Court's opinion with respect to PM2.5 precursors. While past implementation of subpart 4 for PM10 has allowed for control of PM10 precursors such as NOX from major stationary, mobile, and area sources in order to attain the standard as expeditiously as practicable, section 189(e) of the CAA specifically provides that control requirements for major stationary sources of direct PM10 shall also apply to PM10 precursors from those sources, except where EPA determines that major stationary sources of such precursors “do not contribute significantly to PM10 levels which exceed the standard in the area.”
        EPA's 1997 PM2.5 Implementation Rule, remanded by the D.C. Circuit Court, contained rebuttable presumptions concerning certain PM2.5 precursors applicable to attainment plans and control measures related to those plans. Specifically, in 40 CFR 51.1002, EPA provided, among other things, that a state was “not required to address VOC [and NH3] as . . . PM2.5 attainment plan precursor[s] and to evaluate sources of VOC [and NH3] emissions in the State for control measures.” EPA intended these to be rebuttable presumptions. EPA established these presumptions at the time because of uncertainties regarding the emission inventories for these pollutants and the effectiveness of specific control measures in various regions of the country in reducing PM2.5 concentrations. EPA also left open the possibility for such regulation of VOC and NH3 in specific areas where that was necessary.

        The D.C. Circuit Court in its January 4, 2013 decision made reference to both section 189(e) and 40 CFR 51.1002, and stated that, “In light of our disposition, we need not address the petitioners' challenge to the presumptions in [40 CFR 51.1002] that VOCs and NH3 are not PM2.5 precursors, as subpart 4 expressly governs precursor presumptions.” NRDC v. EPA, at 27, n.10.

        Elsewhere in the D.C. Circuit Court's opinion, however, the D.C. Circuit Court observed: “NH3 is a precursor to fine particulate matter, making it a precursor to both PM2.5 and PM10. For a PM10 nonattainment area governed by subpart 4, a precursor is presumptively regulated. See 42 U.S.C. 7513a(e) [section 189(e)].” Id. at 21, n.7.

        For a number of reasons, EPA believes that its proposed redesignation of the Lancaster Area for the 1997 annual and the 2006 24-hour PM2.5 NAAQS are consistent with the D.C. Circuit Court's decision on this aspect of subpart 4. While the D.C. Circuit Court, citing section 189(e), stated that “for a PM10 area governed by subpart 4, a precursor is `presumptively' regulated,” the D.C. Circuit Court expressly declined to decide the specific challenge to EPA's 1997 PM2.5 Implementation Rule provisions regarding NH3 and VOC as precursors. The D.C. Circuit Court had no occasion to reach whether and how it was substantively necessary to regulate any specific precursor in a particular PM2.5 nonattainment area, and did not address what might be necessary for purposes of acting upon a redesignation request.

        However, even if EPA takes the view that the requirements of subpart 4 were deemed applicable at the time the state submitted the redesignation request, and disregards the 1997 PM2.5 Implementation Rule's rebuttable presumptions regarding NH3 and VOC as PM2.5 precursors, the regulatory consequence would be to consider the need for regulation of all precursors from any sources in the Area to demonstrate attainment and to apply the section 189(e) provisions to major stationary sources of precursors. In the case of the Lancaster Area, EPA believes that doing so is consistent with proposing redesignation of the Lancaster Area for the 1997 annual and the 2006 24-hour PM2.5 NAAQS. The Lancaster Area has attained the 1997 annual and the 2006 24-hour PM2.5 NAAQS without any specific additional controls of NH3 and VOC emissions from any sources in the Area.

        Precursors in subpart 4 are specifically regulated under the provisions of section 189(e), which requires, with important exceptions, control requirements for major stationary sources of PM10 precursors.9

           Under subpart 1 and EPA's prior implementation rule, all major stationary sources of PM2.5 precursors were subject to regulation, with the exception of NH3 and VOC. Thus EPA must address here whether additional controls of NH3 and VOC from major stationary sources are required under section 189(e) of subpart 4 in order to redesignate the Lancaster Area for the 1997 annual and the 2006 24-hour PM2.5 NAAQS. As explained subsequently, EPA does not believe that any additional controls of NH3 and VOC are required in the context of this redesignation.
        
          
            9 Under either subpart 1 or subpart 4, for purposes of demonstrating attainment as expeditiously as practicable, a state is required to evaluate all economically and technologically feasible control measures for direct PM emissions and precursor emissions, and adopt those measures that are deemed reasonably available.
        

        In the General Preamble, EPA discusses its approach to implementing section 189(e). See 57 FR 13538-13542. With regard to precursor regulation under section 189(e), the General Preamble explicitly stated that control of VOC under other CAA requirements may suffice to relieve a state from the need to adopt precursor controls under section 189(e). See 57 FR 13542. EPA in this rulemaking action, proposes to determine that the Pennsylvania SIP revision has met the provisions of section 189(e) with respect to NH3 and VOC as precursors. These proposed determinations are based on EPA's findings that: (1) The Lancaster Area contains no major stationary sources of NH3; and (2) existing major stationary sources of VOC are adequately controlled under other provisions of the CAA regulating the ozone NAAQS.10

           In the alternative, EPA proposes to determine that, under the express exception provisions of section 189(e), and in the context of the redesignation of the Area, which is attaining the 1997 annual and the 2006 24-hour PM2.5 NAAQS, at present NH3 and VOC precursors from major stationary sources do not contribute significantly to levels exceeding the 1997 annual and the 2006 24-hour PM2.5 NAAQS in the Area. See 57 FR 13539-42.
        
          
            10 The Area has reduced VOC emissions through the implementation of various control programs including VOC Reasonably Available Control Technology (RACT) regulations and various on-road and non-road motor vehicle control programs.
        
        EPA notes that its 1997 PM2.5 Implementation Rule provisions in 40 CFR 51.1002 were not directed at evaluation of PM2.5 precursors in the context of redesignation, but at SIP plans and control measures required to bring a nonattainment area into attainment of the 1997 annual PM2.5 NAAQS. By contrast, redesignation to attainment primarily requires the nonattainment area to have already attained due to permanent and enforceable emission reductions, and to demonstrate that controls in place can continue to maintain the standard. Thus, even if we regard the D.C. Circuit Court's January 4, 2013 decision as calling for “presumptive regulation” of NH3 and VOC for PM2.5 under the attainment planning provisions of subpart 4, those provisions in and of themselves do not require additional controls of these precursors for an area that already qualifies for redesignation. Nor does EPA believe that requiring Pennsylvania to address precursors differently than it has already would result in a substantively different outcome.

        Although, as EPA has emphasized, its consideration here of precursor requirements under subpart 4 is in the context of a redesignation to attainment, EPA's existing interpretation of subpart 4 requirements with respect to precursors in attainment plans for PM10 contemplates that states may develop attainment plans that regulate only those precursors that are necessary for purposes of attainment in the area in question, i.e., states may determine that only certain precursors need be regulated for attainment and control purposes.11

           Courts have upheld this approach to the requirements of subpart 4 for PM10.12

           EPA believes that application of this approach to PM2.5 precursors under subpart 4 is reasonable. Because the Area has already attained the 1997 annual and the 2006 24-hour PM2.5 NAAQS with its current approach to regulation of PM2.5 precursors, EPA believes that it is reasonable to conclude in the context of this redesignation that there is no need to revisit an attainment control strategy with respect to the treatment of precursors. Even if the D.C. Circuit Court's decision is construed to impose an obligation, in evaluating this redesignation request, to consider additional precursors under subpart 4, it would not affect EPA's approval here of Pennsylvania's request for redesignation of the Lancaster Area for the 1997 annual and the 2006 24-hour PM2.5 NAAQS. In the context of a redesignation, Pennsylvania has shown that the Area has attained the standards. Moreover, Pennsylvania has shown, and EPA proposes to determine, that attainment of the 1997 annual and the 2006 24-hour PM2.5 NAAQS in this Area is due to permanent and enforceable emission reductions on all precursors necessary to provide for continued attainment of the standards. See Section V.A.3 of this rulemaking action. It follows logically that no further control of additional precursors is necessary. Accordingly, EPA does not view the January 4, 2013 decision of the D.C. Circuit Court as precluding redesignation of the Area to attainment for the 1997 annual and the 2006 24-hour PM2.5 NAAQS at this time.
        
          
            11 See, e.g., “Approval and Promulgation of Implementation Plans for California—San Joaquin Valley PM10 Nonattainment Area; Serious Area Plan for Nonattainment of the 24-Hour and Annual PM10 Standards,” (69 FR 30006, May 26, 2004) (approving a PM10 attainment plan that impose controls on direct PM10 and NOX emissions and did not impose controls on SO2, VOC, or NH3 emissions).
        
        
          
            12 See, e.g.,
            Assoc. of Irritated Residents v. EPA et al., 423 F.3d 989 (9th Cir. 2005).
        

        In summary, even if, prior to submitting its April 30, 2014 redesignation request submittal or subsequent to such submission and prior to December 31, 2014, Pennsylvania was required to address precursors for the Area under subpart 4 rather than under subpart 1, as interpreted in EPA's remanded 1997 PM2.5 Implementation Rule, EPA would still conclude that the Area had met all applicable requirements for purposes of redesignation in accordance with section 107(d)(3)(E)(ii) and (v) of the CAA.
        V. EPA's Analysis of Pennsylvania's Submittal

        EPA is proposing several rulemaking actions for the Lancaster Area: (1) To redesignate the Lancaster Area to attainment for the 1997 annual and the 2006 24-hour PM2.5 NAAQS; (2) to approve into the Pennsylvania SIP the associated maintenance plan for both the 1997 annual and the 2006 24-hour PM2.5 NAAQS; and (3) to approve the 2007 comprehensive emissions inventory into the Pennsylvania SIP to satisfy the requirements of section 172(c)(3) of the CAA for the Area for the 1997 annual and the 2006 24-hour PM2.5 NAAQS, which is one of the CAA criteria for redesignation. EPA's proposed approval of the redesignation request and maintenance plan for the 1997 annual and 2006 24-hour PM2.5 NAAQS are based upon EPA's determination that the Area continues to attain both standards, which EPA is proposing in this rulemaking action, and that all other redesignation criteria have been met for the Area. In addition, EPA is proposing to approve the 2017 and 2025 PM2.5 and NOX MVEBs included in the maintenance plan for the Area for transportation conformity purposes. The following is a description of how Pennsylvania's April 30, 2014 submittal satisfies the requirements of the CAA including specifically section 107(d)(3)(E) for the 1997 annual and 2006 24-hour PM2.5 NAAQS.
        A. Redesignation Request
        1. Attainment

        On September 25, 2009 (74 FR 48863) and July 29, 2011 (76 FR 45424), EPA determined that the Lancaster Area attained the 1997 annual PM2.5 NAAQS based on quality-assured and certified ambient air monitoring data for 2006-2008 and attained by its applicable attainment date of April 5, 2010 based on quality-assured and certified ambient air quality monitoring data for 2007-2009, respectively. In a separate rulemaking action dated March 29, 2012 (77 FR 18922), EPA determined that the Lancaster Area attained the 2006 24-hour PM2.5 NAAQS, based on quality-assured and certified ambient air quality monitoring data for 2008-2010. The basis and effect of these determinations of attainment for both the 1997 and 2006 PM2.5 NAAQS were discussed in the notices of the proposed (74 FR 38158 (July 31, 2009) and 77 FR 2941 (January 20, 2012), respectively) and final (74 FR 48863 and 77 FR 18922, respectively) rulemakings which determined the Area attained the 1997 annual and 2006 24-hour PM2.5 NAAQS, respectively.
        EPA has reviewed the ambient air quality PM2.5 monitoring data in the Lancaster Area, consistent with the requirements contained in 40 CFR part 50, and recorded in EPA's Air Quality System (AQS), including quality-assured, quality-controlled, and state-certified data for the monitoring periods 2007-2009, 2008-2010, 2009-2011, 2010-2012, and 2011-2013. This data, provided in Tables 1 and 2, shows that the Area continues to attain the 1997 annual and 2006 24-hour PM2.5 NAAQS.
        

          Table 1—Lancaster Area's Annual Design Values for the 1997 Annual PM2.5 Standard for the 2007-2013 Monitoring Periods, in μg/m
            3
          
          
            Monitor ID No.
            2007-2009
            2008-2010
            2009-2011
            2010-2012
            2011-2013
          
          
            42-071-0007
            13.8
            12.6
            12.0
            12.1
            12.0
          
        
        

          Table 2—Lancaster Area's 24-Hour Design Values for the 2006 24-Hour PM2.5 Standard for the 2007-2013 Monitoring Periods, in μg/m
            3
          
          
            Monitor ID No.
            2007-2009
            2008-2010
            2009-2011
            2010-2012
            2011-2013
          
          
            42-071-0007
            35
            33
            31
            31
            31
          
        

        EPA's review of the monitoring data from 2007 through 2013 supports EPA's previous determinations that the Area has attained the 1997 annual and 2006 24-hour PM2.5 NAAQS, and that the Area continues to attain both standards. In addition, as discussed subsequently, with respect to the maintenance plan, Pennsylvania has committed to continue monitoring ambient PM2.5 concentrations in accordance with 40 CFR part 58. Thus, based upon analysis of currently available data, EPA is proposing to determine that the Lancaster Area continues to attain the 1997 annual and 2006 24-hour PM2.5 NAAQS.
        2. The Area Has Met All Applicable Requirements Under Section 110 and Subpart 1 of the CAA and Has a Fully Approved SIP Under Section 110(k)

        In accordance with section 107(d)(3)(E)(v), the SIP revision for the 1997 annual and 2006 24-hour PM2.5 NAAQS for the Lancaster Area must be fully approved under section 110(k) and all the requirements applicable to the Lancaster Area under section 110 of the CAA (general SIP requirements) and part D of Title I of the CAA (SIP requirements for nonattainment areas) must be met.
        a. Section 110 General SIP Requirements
        Section 110(a)(2) of Title I of the CAA delineates the general requirements for a SIP, which include enforceable emissions limitations and other control measures, means, or techniques, provisions for the establishment and operation of appropriate devices necessary to collect data on ambient air quality, and programs to enforce the limitations. The general SIP elements and requirements set forth in section 110(a)(2) include, but are not limited to, the following: (1) Submittal of a SIP that has been adopted by the state after reasonable public notice and hearing; (2) provisions for establishment and operation of appropriate procedures needed to monitor ambient air quality; (3) implementation of a minor source permit program and provisions for the implementation of part C requirements (PSD); (4) provisions for the implementation of part D requirements for NSR permit programs; (5) provisions for air pollution modeling; and (6) provisions for public and local agency participation in planning and emission control rule development.

        Section 110(a)(2)(D) of the CAA requires that SIPs contain certain measures to prevent sources in a state from significantly contributing to air quality problems in another state. To implement this provision for various NAAQS, EPA has required certain states to establish programs to address transport of air pollutants in accordance with EPA's Finding of Significant Contribution and Rulemaking for Certain States in the Ozone Transport Assessment Group Region for Purposes of Reducing Regional Transport of Ozone (63 FR 57356, October 27, 1998), also known as the NOX SIP Call; amendments to the NOX SIP Call (64 FR 26298, May 14, 1999 and 65 FR 11222, March 2, 2000), CAIR (70 FR 25162, May 12, 2005) and CSAPR. However, section 110(a)(2)(D) requirements for a state are not linked with a particular nonattainment area's designation and classification in that state. EPA believes that the requirements linked with a particular nonattainment area's designation and classification are the relevant measures to evaluate in reviewing a redesignation request. The transport SIP submittal requirements, where applicable, continue to apply to a state regardless of the designation of any one particular area in the state. Thus, EPA does not believe that these requirements are applicable requirements for purposes of redesignation.

        In addition, EPA believes that the other section 110(a)(2) elements not connected with nonattainment plan submissions and not linked with an area's attainment status are not applicable requirements for purposes of redesignation. The Lancaster Area will still be subject to these requirements after it is redesignated. EPA concludes that the section 110(a)(2) and part D requirements which are linked with a particular area's designation and classification are the relevant measures to evaluate in reviewing a redesignation request, and that section 110(a)(2) elements not linked to the area's nonattainment status are not applicable for purposes of redesignation. This approach is consistent with EPA's existing policy on applicability of conformity (i.e., for redesignations) and oxygenated fuels requirement. See Reading, Pennsylvania, proposed and final rulemakings (61 FR 53174, October 10, 1996), (62 FR 24826, May 7, 1997); Cleveland-Akron-Lorain, Ohio final rulemaking (61 FR 20458, May 7, 1996); and Tampa, Florida, final rulemaking (60 FR 62748, December 7, 1995). For additional discussion on this issue, see the Cincinnati, Ohio redesignation (65 FR at 37890, June 19, 2000) and the Pittsburgh-Beaver Valley, Pennsylvania redesignation (66 FR at 53099, October 19, 2001).

        EPA has reviewed the Pennsylvania SIP and has concluded that it meets the general SIP requirements under section 110(a)(2) of the CAA to the extent they are applicable for purposes of redesignation. EPA has previously approved provisions of Pennsylvania's SIP addressing section 110(a)(2) requirements, including provisions addressing PM2.5. See 77 FR 58955 September 25, 2012 (approving infrastructure submittals for 1997 and 2006 PM2.5 NAAQS). These requirements are, however, statewide requirements that are not linked to the PM2.5 nonattainment status of the Lancaster Area. Therefore, EPA believes that these SIP elements are not applicable requirements for purposes of review of the Commonwealth's PM2.5 redesignation request.
        b. Subpart 1 Requirements

        Subpart 1 sets forth the basic nonattainment plan requirements applicable to PM2.5 nonattainment areas. Under section 172, states with nonattainment areas must submit plans providing for timely attainment and must meet a variety of other requirements.

        EPA's longstanding interpretation of the nonattainment planning requirements of section 172 is that once an area is attaining the NAAQS, those requirements are not “applicable” for purposes of section 107(d)(3)(E)(ii) and therefore need not be approved into the SIP before EPA can redesignate the area. In the 1992 General Preamble for Implementation of Title I, EPA set forth its interpretation of applicable requirements for purposes of evaluating redesignation requests when an area is attaining a standard. See 57 FR 13498, 13564 (April 16, 1992). EPA noted that the requirements for RFP and other measures designed to provide for attainment do not apply in evaluating redesignation requests because those nonattainment planning requirements “have no meaning” for an area that has already attained the standard. Id. This interpretation was also set forth in the 1992 Calcagni Memorandum. EPA's understanding of section 172 also forms the basis of its Clean Data Policy, which was articulated with regard to PM2.5 in 40 CFR 51.1004(c), and suspends a state's obligation to submit most of the attainment planning requirements that would otherwise apply, including an attainment demonstration and planning SIPs to provide for RFP, RACM, and contingency measures under section 172(c)(9).13

           Courts have upheld EPA's interpretation of section 172(c)(1)'s “reasonably available” control measures and control technology as meaning only those controls that advance attainment, which precludes the need to require additional measures where an area is already attaining. NRDC v. EPA, 571 F.3d 1245, 1252 (D.C. Cir. 2009); Sierra Club v. EPA, 294 F.3d 155, 162 (D.C. Cir. 2002); Sierra Club v. EPA, 314 F.3d 735, 744 (5th Cir. 2002).
        
          

            13 This regulation was promulgated as part of the 1997 PM2.5 NAAQS implementation rule that was subsequently challenged and remanded in NRDC v. EPA, 706 F.3d 428 (D.C. Cir. 2013), as discussed in Section IV.B of this rulemaking. However, the Clean Data Policy portion of the implementation rule was not at issue in that case.
        

        Therefore, because attainment has been reached for the 1997 annual and 2006 24-hour PM2.5 NAAQS in the Lancaster Area (see September 25, 2009 (74 FR 48863) and March 29, 2012 (77 FR 18922)), no additional measures are needed to provide for attainment, and section 172(c)(1) requirements for an attainment demonstration and RACM are no longer considered to be applicable for purposes of redesignation as long as the Area continues to attain both standards until redesignation. Section 172(c)(2)'s requirement that nonattainment plans contain provisions promoting reasonable further progress toward attainment is also not relevant for purposes of redesignation because EPA has determined that the Lancaster Area has monitored attainment of the 1997 annual and 2006 24-hour PM2.5 NAAQS. In addition, because the Lancaster Area has attained the 1997 annual and 2006 24-hour PM2.5 NAAQS and is no longer subject to an RFP requirement, the requirement to submit the section 172(c)(9) contingency measures is not applicable for purposes of redesignation. Section 172(c)(6) requires the SIP to contain control measures necessary to provide for attainment of the NAAQS. Because attainment has been reached, no additional measures are needed to provide for attainment.

        The requirement under section 172(c)(3) of the CAA was not suspended by EPA's clean data determination for the 1997 annual and 2006 24-hour PM2.5 NAAQS and is the only remaining requirement under section 172 to be considered for purposes of redesignation of the Area. Section 172(c)(3) of the CAA requires submission and approval of a comprehensive, accurate, and current inventory of actual emissions. To satisfy the 172(c)(3) requirement for the 1997 annual and the 2006 24-hour PM2.5 NAAQS, Pennsylvania's April 30, 2014 redesignation request and maintenance plan for the 1997 annual and the 2006 24-hour PM2.5 NAAQS contains a 2007 comprehensive emissions inventory. The 2007 emissions inventory was the most current accurate and comprehensive emissions inventory of PM2.5, NOX, SO2, VOC, and NH3 for the Area when the Area attained the 1997 annual and 2006 24-hour PM2.5 NAAQS. Thus, as part of this rulemaking action, EPA is proposing to approve Pennsylvania's 2007 comprehensive emissions inventory for the 1997 annual and the 2006 24-hour PM2.5 NAAQS as satisfying the requirement of section 172(c)(3) of the CAA for both standards. Final approval of the 2007 base year emissions inventory will satisfy the emissions inventory requirement under section 172(c)(3) of the CAA for the 1997 annual and the 2006 24-hour PM2.5 NAAQS. The 2007 comprehensive emissions inventory addresses the general source categories of point sources, area sources, on-road mobile sources, and non-road mobile sources. A summary of the 2007 comprehensive emissions inventory is shown in Table 3. For more information on EPA's analysis of the 2007 emissions inventory, see the TSD prepared by the EPA Region III Office of Air Monitoring and Analysis dated February 5, 2015, “Technical Support Document (TSD) for the Redesignation Request and Maintenance Plan for the Lancaster, PA 1997 and 2006 PM2.5 Nonattainment Area” (Inventory TSD), available in the docket for this rulemaking action at www.regulations.gov. See Docket ID No. EPA-R03-OAR-2015-0050.
        
        
          Table 3—2007 Emissions for the Lancaster Area, in Tons per Year (tpy)
          
            Sector
            PM2.5
            
            SO2
            
            NOX
            
            VOC
            NH3
            
          
          
            Point
            254
            102
            1,147
            2,691
            8
          
          
            Area
            2,691
            3,030
            1,827
            6,675
            15,551
          
          
            Onroad
            480
            102
            13,895
            5,529
            207
          
          
            Nonroad
            290
            148
            3,173
            4,627
            3
          
          
            Total
            3,715
            3,382
            20,041
            19,522
            15,769
          
        

        Section 172(c)(4) of the CAA requires the identification and quantification of allowable emissions for major new and modified stationary sources in an area, and section 172(c)(5) requires source permits for the construction and operation of new and modified major stationary sources anywhere in the nonattainment area. EPA has determined that, since PSD requirements will apply after redesignation, areas being redesignated need not comply with the requirement that a nonattainment NSR program be approved prior to redesignation, provided that the area demonstrates maintenance of the NAAQS without part D NSR. A more detailed rationale for this view is described in a memorandum from Mary Nichols, Assistant Administrator for Air and Radiation, dated October 14, 1994, entitled, “Part D New Source Review Requirements for Areas Requesting Redesignation to Attainment.” Nevertheless, Pennsylvania currently has an approved NSR program codified in Pennsylvania's regulations at 25 Pa. Code 127.201 et seq. See 77 FR 41276 (July 13, 2012) (approving NSR program into the SIP). See also 49 FR 33127 (August 21, 1984) (approving Pennsylvania's PSD program which incorporates by reference the Federal PSD program at 40 CFR 52.21). However, Pennsylvania's PSD program will become effective in the Lancaster Area upon redesignation to attainment.
        Section 172(c)(7) of the CAA requires the SIP to meet the applicable provisions of section 110(a)(2). As noted previously, EPA believes the Pennsylvania SIP meets the requirements of section 110(a)(2) that are applicable for purposes of redesignation.

        Section 175A requires a state seeking redesignation to attainment to submit a SIP revision to provide for the maintenance of the NAAQS in the area “for at least 10 years after the redesignation.” On April 30, 2014, in conjunction with its request to redesignate the Lancaster Area to attainment status, Pennsylvania submitted a SIP revision to provide for maintenance of the 1997 annual and 2006 24-hour PM2.5 NAAQS in the Lancaster Area for at least 10 years after redesignation, throughout 2025. Pennsylvania is requesting that EPA approve the maintenance plan to meet the requirement of section 175A of the CAA for both NAAQS. Once approved, the maintenance plan for the Area will ensure that the SIP for Pennsylvania meets the requirements of the CAA regarding maintenance of the 1997 annual and 2006 24-hour PM2.5 NAAQS for the Area. EPA's analysis of the maintenance plan is provided in Section V.B. of this proposed rulemaking action.
        Section 176(c) of the CAA requires states to establish criteria and procedures to ensure that Federally supported or funded projects conform to the air quality planning goals in the applicable SIP. The requirement to determine conformity applies to transportation plans, programs, and projects that are developed, funded or approved under Title 23 of the United States Code (U.S.C.) and the Federal Transit Act (transportation conformity) as well as to all other Federally supported or funded projects (general conformity). State transportation conformity SIP revisions must be consistent with Federal conformity regulations relating to consultation, enforcement and enforceability which EPA promulgated pursuant to its authority under the CAA. EPA approved Pennsylvania's transportation conformity SIP requirements on April 29, 2009 (74 FR 19541).

        EPA interprets the conformity SIP requirements as not applying for purposes of evaluating a redesignation request under CAA section 107(d) because state conformity rules are still required after redesignation, and Federal conformity rules apply where state rules have not been approved. See Wall v. EPA, 265 F. 3d 426 (6th Cir. 2001) (upholding this interpretation) and 60 FR 62748 (December 7, 1995) (discussing Tampa, Florida).

        Thus, for purposes of redesignating to attainment the Lancaster Area for the 1997 annual and the 2006 24-hour PM2.5 NAAQS, EPA proposes that upon final approval of the 2007 comprehensive emissions inventory as proposed in this rulemaking action, Pennsylvania will meet all the applicable SIP requirements under part D of Title I of the CAA for purposes of redesignating the Area to attainment for both the 1997 annual and 2006 24-hour PM2.5 NAAQS.
        c. The Lancaster Area has a Fully Approved Applicable SIP Under Section 110(k) of the CAA

        Upon final approval of the 2007 comprehensive emissions inventory as proposed in this rulemaking action, EPA will have fully approved all applicable requirements of Pennsylvania's SIP for the Lancaster Area for purposes of redesignation to attainment for the 1997 annual and 2006 24-hour PM2.5 NAAQS in accordance with section 110(k) of the CAA.
        3. Permanent and Enforceable Reductions in Emissions

        For redesignating a nonattainment area to attainment, section 107(d)(3)(E)(iii) requires EPA to determine that the air quality improvement in the area is due to permanent and enforceable reductions in emissions resulting from implementation of the SIP and applicable Federal air pollution control regulations and other permanent and enforceable reductions. Pennsylvania has calculated the change in emissions between 2002, a year showing nonattainment for the 1997 annual PM2.5 NAAQS in the Lancaster Area, and 2007, one of the years for which the Lancaster Area monitored attainment for both standards.
        A summary of the emissions reductions of PM2.5, NOX, SO2, VOC, and NH3 from 2002 to 2007 in the Lancaster Area, submitted by PADEP, is provided in Table 4. For more information on EPA's analysis of the 2007 emissions inventories, see EPA's Inventory TSD, dated February 5, 2015, available in the docket for this rulemaking action at www.regulations.gov.
        
        
          Table 4—Emission Reductions From 2002 to 2007 in the Lancaster Area (tpy)
          
             
            Sector
            2002
            2007
            Net reduction 2002-2007
            Percentreduction
              2002-2007
            
          
          
            PM2.5
            
            Point
            380
            254
            127
            33
          
          
             
            Area
            3,612
            2,691
            922
            26
          
          
             
            On-road
            541
            480
            60
            11
          
          
             
            Non-road
            322
            290
            −2
            −1
          
          
             
            Total
            4,856
            3,715
            1,140
            23
          
          
            NOX
            
            Point
            1,368
            1,147
            221
            16
          
          
             
            Area
            1,739
            1,827
            −87
            −5
          
          
             
            On-road
            17,466
            13,895
            3,572
            20
          
          
             
            Non-road
            4,001
            3,173
            828
            21
          
          
             
            Total
            24,575
            20,041
            4,534
            18
          
          
            SO2
            
            Point
            498
            102
            395
            79
          
          
             
            Area
            2,735
            3,030
            −295
            −11
          
          
             
            On-road
            362
            102
            260
            72
          
          
             
            Non-road
            295
            148
            147
            50
          
          
             
            Total
            3,890
            3,382
            508
            13
          
          
            VOC
            Point
            3,188
            2,691
            497
            16
          
          
             
            Area
            9,887
            6,675
            3,212
            32
          
          
             
            On-road
            6,481
            5,529
            953
            15
          
          
             
            Non-road
            5,009
            4,627
            382
            8
          
          
             
            Total
            24,566
            19,522
            5,044
            21
          
          
            NH3
            
            Point
            12
            8
            4
            33
          
          
             
            Area
            15,994
            15,551
            444
            3
          
          
             
            On-road
            222
            207
            15
            7
          
          
             
            Non-road
            3
            3
            0
            0
          
          
             
            Total
            16,231
            15,769
            462
            3
          
        

        The reduction in emissions and the corresponding improvement in air quality from 2002 to 2007 for the 1997 annual and 2006 24-hour PM2.5 NAAQS, respectively, in the Lancaster Area can be attributed to a number of regulatory control measures that have been implemented in the Area and contributing areas in recent years.
        a. Federal Measures Implemented
        Reductions in PM2.5 precursor emissions have occurred statewide and in upwind states as a result of Federal emission control measures, with additional emission reductions expected to occur in the future.
        Control of NOX and SO2
        
        PM2.5 concentrations in the Lancaster Area are impacted by the transport of sulfates and nitrates, and the Area's air quality is strongly affected by regulation of SO2 and NOX emissions from power plants.
        
          NO
          X
          SIP Call—On October 27, 1998 (63 FR 57356), EPA issued the NOX SIP Call requiring the District of Columbia and 22 states to reduce emissions of NOX, a precursor to ozone pollution.14

           Affected states were required to comply with Phase I of the SIP Call beginning in 2004 and Phase II beginning in 2007. Emission reductions resulting from regulations developed in response to the NOX SIP Call are permanent and enforceable. By imposing an emissions cap regionally, the NOX SIP Call reduced NOX emissions from large EGUs and large non-EGUs such as industrial boilers, internal combustion engines, and cement kilns. In response to the NOX SIP Call, Pennsylvania adopted its NOX Budget Trading Program regulations for EGUs and large industrial boilers, with emission reductions starting in May 2003. Pennsylvania's NOX Budget Trading Program regulation was approved into the Pennsylvania SIP on August 21, 2001 (66 FR 43795). To meet other requirements of the NOX SIP Call, Pennsylvania adopted NOX control regulations for cement plants and internal combustion engines, with emission reductions starting in May 2005. These regulations were approved into the Pennsylvania SIP on September 29, 2006 (71 FR 57428).
        
          
            14 Although the NOX SIP Call was issued in order to address ozone pollution, reductions of NOX as a result of that program have also impacted PM2.5 pollution, for which NOX is also a precursor emission.
        
        
          CAIR—As previously noted, CAIR (70 FR 25162, May 12, 2005) created regional cap-and-trade programs to reduce SO2 and NOX emissions in 27 eastern states, including Pennsylvania. EPA approved the Commonwealth's CAIR regulation, codified in 25 Pa. Code Chapter 145, Subchapter D, into the Pennsylvania SIP on December 10, 2009 (74 FR 65446). In 2009, the CAIR ozone season NOX trading program superseded the NOX Budget Trading Program, although the emission reduction obligations of the NOX SIP Call were not rescinded. See 40 CFR 51.121(r) and 51.123(aa). EPA promulgated CSAPR to replace CAIR as an emission trading program for EGUs. As discussed previously, pursuant to the D.C. Circuit Court's October 23, 2014 Order, the stay of CSAPR has been lifted and implementation of CSAPR commenced in January 2015. EPA expects that the implementation of CSAPR will preserve the reductions achieved by CAIR and result in additional SO2 and NOX emission reductions throughout the maintenance period.
        Tier 2 Emission Standards for Vehicles and Gasoline Sulfur Standards
        These emission control requirements result in lower NOX emissions from new cars and light duty trucks, including sport utility vehicles. The Federal rules were phased in between 2004 and 2009. EPA estimated that, after phasing in the new requirements, the following vehicle NOX emission reductions will have occurred nationwide: Passenger cars (light duty vehicles) (77 percent); light duty trucks, minivans, and sports utility vehicles (86 percent); and larger sports utility vehicles, vans, and heavier trucks (69 to 95 percent). Some of the emissions reductions resulting from new vehicle standards occurred during the 2008-2010 attainment period; however, additional reductions will continue to occur throughout the maintenance period as new vehicles replace older vehicles. EPA expects fleet wide average emissions to decline by similar percentages as new vehicles replace older vehicles.
        Heavy-Duty Diesel Engine Rule

        EPA issued the Heavy-Duty Diesel Engine Rule in July 2000. This rule included standards limiting the sulfur content of diesel fuel, which went into effect in 2004. A second phase took effect in 2007 which reduced PM2.5 emissions from heavy-duty highway engines and further reduced the highway diesel fuel sulfur content to 15 parts per million (ppm). Standards for gasoline engines were phased in starting in 2008. The total program is estimated to achieve a 90 percent reduction in direct PM2.5 emissions and a 95 percent reduction in NOX emissions for new engines using low sulfur diesel fuel.
        Nonroad Diesel Rule

        On June 29, 2004 (69 FR 38958), EPA promulgated the Nonroad Diesel Rule for large nonroad diesel engines, such as those used in construction, agriculture, and mining, to be phased in between 2008 and 2014. The rule phased in requirements for reducing the sulfur content of diesel used in nonroad diesel engines. The reduction in sulfur content prevents damage to the more advanced emission control systems needed to meet the engine standards. It will also reduce fine particulate emissions from diesel engines. The combined engine standards and the sulfur in fuel reductions will reduce NOX and PM emissions from large nonroad engines by over 90 percent, compared to current nonroad engines using higher sulfur content diesel.
        Nonroad Large Spark-Ignition Engine and Recreational Engine Standards

        In November 2002, EPA promulgated emission standards for groups of previously unregulated nonroad engines. These engines include large spark-ignition engines such as those used in forklifts and airport ground-service equipment; recreational vehicles using spark-ignition engines such as off-highway motorcycles, all-terrain vehicles, and snowmobiles; and recreational marine diesel engines. Emission standards from large spark-ignition engines were implemented in two tiers, with Tier 1 starting in 2004 and Tier 2 in 2007. Recreational vehicle emission standards are being phased in from 2006 through 2012. Marine Diesel engine standards were phased in from 2006 through 2009. With full implementation of all of the nonroad spark-ignition engine and recreational engine standards, an overall 80 percent reduction in NOX is expected by 2020. Some of these emission reductions occurred by the 2002-2007 attainment period and additional emission reductions will occur during the maintenance period as the fleet turns over.
        Federal Standards for Hazardous Air Pollutants

        As required by the CAA, EPA developed Maximum Available Control Technology (MACT) Standards to regulate emissions of hazardous air pollutants from a published list of industrial sources referred to as “source categories.” The MACT standards have been adopted and incorporated by reference in Section 6.6 of Pennsylvania's Air Pollution Control Act and implementing regulations in 25 Pa. Code § 127.35 and are also included in Federally enforceable permits issued by PADEP for affected sources. The Industrial/Commercial/Institutional (ICI) Boiler MACT standards (69 FR 55217, September 13, 2004, and 76 FR 15554, February 21, 2011) are estimated to reduce emissions of PM, SO2, and VOCs from major source boilers and process heaters nationwide. Also, the Reciprocating Internal Combustion Engines (RICE) MACT will reduce NOX and PM emissions from engines located at facilities such as pipeline compressor stations, chemical and manufacturing plants, and power plants.
        b. State Measures
        Heavy-Duty Diesel Emissions Control Program

        In 2002, Pennsylvania adopted the Heavy-Duty Diesel Emissions Control Program for model years starting in May 2004. The program incorporates California standards by reference and required model year 2005 and beyond heavy-duty diesel highway engines to be certified to the California standards, which were more stringent than the Federal standards for model years 2005 and 2006. After model year 2006, Pennsylvania required implementation of the Federal standards that applied to model years 2007 and beyond, discussed in the Federal measures section of this proposed rulemaking action. This program reduced emissions of NOX statewide.
        Vehicle Emission Inspection/Maintenance (I/M) Program

        Pennsylvania's Vehicle Emission I/M program was expanded to the Lancaster area in early 2004 and applies to model year 1975 and newer gasoline-powered vehicles that are 9,000 pounds and under. The program, approved into the Pennsylvania SIP on October 6, 2005 (70 FR 58313), consists of annual on-board diagnostics and gas cap test for model year 1996 vehicles and newer, and an annual visual inspection of pollution control devices and gas cap test for model year 1995 vehicles and older. This program reduces emissions of NOX from affected vehicles.
        Consumer Products Regulation
        Pennsylvania regulation “Chapter 130, Subchapter B. Consumer Products” established, effective January 1, 2005, VOC emission limits for numerous categories of consumer products, and applies statewide to any person who sells, supplies, offers for sale, or manufactures such consumer products on or after January 1, 2005 for use in Pennsylvania. It was approved into the Pennsylvania SIP on December 8, 2004 (69 FR 70895).
        Adhesives, Sealants, Primers and Solvents Regulation
        Pennsylvania adopted a regulation in 2010 to control VOC emissions from adhesives, sealants, primers and solvents. This regulation was approved into the Pennsylvania SIP on September 26, 2012 (77 FR 59090).

        Based on the information summarized above, Pennsylvania has adequately demonstrated that the improvements in air quality in the Lancaster Area are due to permanent and enforceable emissions reductions. The reductions result from Federal and State requirements and regulation of precursors within Pennsylvania that affect the Lancaster Area.
        B. Maintenance Plan

        On April 30, 2014, PADEP submitted a combined maintenance plan for the 1997 annual and 2006 24-hour PM2.5 NAAQS, as required by section 175A of the CAA. EPA's analysis for proposing approval of the maintenance plan is provided in this section.
        1. Attainment Emissions Inventories

        An attainment inventory is comprised of the emissions during the time period associated with the monitoring data showing attainment. PADEP determined that the appropriate attainment inventory year for the maintenance plan for the 1997 annual PM2.5 NAAQS is 2007, one of the years in the periods during which the Lancaster Area monitored attainment of the 1997 annual PM2.5 NAAQS. PADEP determined that the appropriate attainment inventory year for the maintenance plan for the 2006 24-hour PM2.5 NAAQS is 2007, one of the years in the periods during which the Lancaster Area monitored attainment of the 2006 24-hour PM2.5 NAAQS. The 2007 inventory included in the maintenance plan contains primary PM2.5 emissions (including condensables), SO2, NOX, VOC, and NH3.

        In its redesignation request and maintenance plan for the 1997 annual and 2006 24-hour PM2.5 NAAQS, PADEP described the methods used for developing its 2007 inventory. EPA reviewed the procedures used to develop the inventory and found them to be reasonable. EPA has reviewed the documentation provided by PADEP and found the 2007 emissions inventory submitted with the maintenance plan to be approvable. For more information on EPA's analysis of the 2007 emissions inventory, see EPA's Inventory TSD, dated February 5, 2015, available in the docket for this rulemaking action at www.regulations.gov.
        2. Maintenance Demonstration

        Section 175A requires a state seeking redesignation to attainment to submit a SIP revision to provide for the maintenance of the NAAQS in the area “for at least 10 years after the redesignation.” EPA has interpreted this as a showing of maintenance “for a period of ten years following redesignation.” The Federal and State measures described in Section V.A.3 of this proposed rulemaking action demonstrate that the reductions in emissions from point, area, and mobile sources in the Area has occurred and will continue to occur through 2025. In addition, the following State and Federal regulations and programs ensure the continuing decline of SO2, NOX, PM2.5, and VOC emissions in the Area during the maintenance period and beyond:
        Non-EGUs Previously Covered Under the NOX SIP Call
        Pennsylvania established NOX emission limits for the large industrial boilers that were previously subject to the NOX SIP Call, but were not subject to CAIR. For these units, Pennsylvania established an allowable ozone season NOX limit based on the unit's previous ozone season's heat input. A combined NOX ozone season emissions cap of 3,418 tons applies for all of these units.
        CSAPR (August 8, 2011, 76 FR 48208)
        

        EPA promulgated CSAPR to replace CAIR as an emission trading program for EGUs. As discussed previously, implementation of CSAPR commenced in January 2015. EPA expects that the implementation of CSAPR will preserve the reductions achieved by CAIR and result in additional SO2 and NOX emission reductions throughout the maintenance period.
        Regulation of Cement Kilns

        On July 19, 2011 (76 FR 52558), EPA approved amendments to 25 Pa. Code Chapter 145 Subchapter C to further reduce NOX emissions from cement kilns. The amendments established NOX emission rate limits for long wet kilns, long dry kilns, and preheater and precalciner kilns that are lower by 35 percent to 63 percent from the previous limit of 6 pounds of NOX per ton of clinker that applied to all kilns. The amendments were effective on April 15, 2011.
        Stationary Source Regulations
        Pennsylvania regulation 25 Pa. Code Chapter 130, Subchapter D for Adhesives, Sealers, Primers, and Solvents was approved into the Pennsylvania SIP on September 26, 2012 (77 FR 59090). The regulation established VOC content limits for various categories of adhesives, sealants, primers, and solvent, and became applicable on January 1, 2012.
        Amendments to Pennsylvania regulation 25 Pa. Code Chapter 130, Subchapter B established, effective January 1, 2009, new or more stringent VOC standards for consumer products. The amendments were approved into the Pennsylvania SIP on October 18, 2010 (75 FR 63717).
        Pennsylvania's Clean Vehicle Program

        The Pennsylvania Clean Vehicles Program (formerly, New Motor Vehicle Control Program) incorporates by reference the California Low Emission Vehicle program (CA LEVII), although it allowed automakers to comply with the NLEV program as an alternative to this program until Model Year (MY) 2006. The Clean Vehicles Program, codified in 25 Pa. Code Chapter 126, Subchapter D, was modified to require CA LEVII to apply to MY 2008 and beyond, and was approved into the Pennsylvania SIP on January 24, 2012 (77 FR 3386). The Clean Vehicles Program incorporates by reference the emission control standards of CA LEVII, which, among other requirements, reduces emissions of NOX by requiring that passenger car emission standards and fleet average emission standards also apply to light duty vehicles. Model year 2008 and newer passenger cars and light duty trucks are required to be certified for emissions by the California Air Resource Board (CARB), in order to be sold, leased, offered for sale or lease, imported, delivered, purchased, rented, acquired, received, titled or registered in Pennsylvania. In addition, manufacturers are required to demonstrate that the California fleet average standard is met based on the number of new light-duty vehicles delivered for sale in the Commonwealth. The Commonwealth's submittal for the January 24, 2012 rulemaking projected that, by 2025, the program will achieve approximately 75 tons more NOX reductions than Tier II for the Lancaster Area.

        Two Pennsylvania regulations—the Diesel-Powered Motor Vehicle Idling Act (August 1, 2011, 76 FR 45705) and the Outdoor Wood-Fired Boiler regulation (September 20, 2011, 76 FR 58114)—were not included in the projection inventories, but may also assist in maintaining the standard. Also, the Tier 3 Motor Vehicle Emission and Fuel Standards (79 FR 23414, April 29, 2014) establishes more stringent vehicle emissions standards and will reduce the sulfur content of gasoline beginning in 2017. The fuel standard will achieve NOX reductions by further increasing the effectiveness of vehicle emission controls for both existing and new vehicles.

        The State and Federal regulations and programs described above ensure the continuing decline of SO2, NOX, PM2.5, and VOC emissions in the Area during the maintenance period and beyond. A summary of the projected reductions from these measures from 2007 to 2025 is shown in Table 5. Table 5 incorporates the expected emissions from potential emissions increases from Emission Reduction Credits (ERCs), which are also included in Tables 6a-6e.
        
          Table 5—Emission Reductions (Tons) From 2007 to 2025 Due to Control Measures
          
             
            PM2.5
            
            NOX
            
            SO2
            
            VOC
            NH3
            
          
          
            Point
            −18
            −238
            −18
            −355
            −3
          
          
            Area
            81
            122
            1,264
            249
            −2,821
          
          
            On-Road
            295
            9,447
            63
            3,661
            63
          
          
            Non-Road
            158
            1,862
            142
            2,388
            −1
          
          
            Totals
            516
            11,194
            1,451
            5,942
            −2,762
          
        

        Where the emissions inventory method of showing maintenance is used, its purpose is to show that emissions during the maintenance period will not increase over the attainment year inventory. See 1992 Calcagni Memorandum, pages 9-10. For a demonstration of maintenance, emissions inventories are required to be projected to future dates to assess the influence of future growth and controls; however, the demonstration need not be based on modeling. See Wall v. EPA, supra; Sierra Club v. EPA, supra. See also 66 FR 53099-53100 and 68 FR 25430-32. PADEP uses projection inventories to show that the Lancaster Area will remain in attainment and developed projection inventories for an interim year of 2017 and a maintenance plan end year of 2025 to show that future emissions of NOX, SO2, PM2.5, and VOC will remain at or below the attainment year 2007 attainment-level emissions levels, for the 1997 annual and 2006 24-hour PM2.5 NAAQS, respectively, throughout the Lancaster Area through the year 2025. Although emissions of NH3 are projected to increase from 2007 to 2017 and from 2007 to 2025, the increase will not affect the Area's ability to maintain the standard because such increases are more than compensated by the significant reductions of the other precursors that are projected during the maintenance period.

        EPA has reviewed the documentation provided by PADEP for developing annual 2017 and 2025 emissions inventories for the Lancaster portion of the Area. See Appendix C-2 and C-3 of Pennsylvania's submittal. EPA has determined that the 2017 and 2025 projected emissions inventories provided by PADEP are approvable. For more information on EPA's analysis of the emissions inventories, see EPA's Inventory TSD, dated February 5, 2015 available in the docket for this rulemaking action at www.regulations.gov.
        
        Tables 6a through 6e provide a summary of the inventories in tpy for the 2007 attainment year, as compared to projected inventories for the 2017 interim year and the 2025 maintenance plan end year for the Area.
        

          Table 6a—Comparison of 2007, 2017, and 2025 Emissions of PM2.5 for the Lancaster Area
          
            PM2.5
            
            Sector
            2007
            2017
            2025
            2007-2017
            Reduction
            Percentreduction
            
            2007-2025
            Reduction
            Percentreduction
            
          
          
            Point
            254
            267
            272
            −13
            −5
            −18
            −7
          
          
            Area
            2,691
            2,649
            2,610
            42
            2
            81
            3
          
          
            On-Road
            480
            249
            185
            231
            48
            295
            61
          
          
            Non-Road
            290
            182
            132
            108
            37
            158
            54
          
          
            ERC
            
            0
            0
            
            
            
            
          
          
            Total
            3,715
            3,348
            3,200
            368
            10
            516
            14
          
        
        

          Table 6b—Comparison of 2007, 2017, and 2025 Emissions of NOX for the Lancaster Area
          
            NOX
            
            Sector
            2007
            2017
            2025
            2007-2017
            Reduction
            Percentreduction
            
            2007-2025
            Reduction
            Percentreduction
            
          
          
            Point
            1,147
            1,314
            1,383
            −167
            −15
            −236
            −21
          
          
            Area
            1,827
            1,702
            1,704
            125
            7
            123
            7
          
          
            On-Road
            13,895
            6,916
            4,447
            6,979
            50
            9,448
            68
          
          
            Non-Road
            3,173
            1,775
            1,310
            1,398
            44
            1,863
            59
          
          
            ERC
            
            2
            2
            −2
            
            −2
            
          
          
            Total
            20,041
            11,710
            8,847
            8,333
            42
            11,196
            56
          
        
        
        

          Table 6c—Comparison of 2007, 2017, and 2025 Emissions of SO2 for the Lancaster Area
          
            SO2
            
            Sector
            2007
            2017
            2025
            2007-2017
            Reduction
            Percentreduction
            
            2007-2025
            Reduction
            Percentreduction
            
          
          
            Point
            102
            115
            120
            −13
            −13
            −18
            −18
          
          
            Area
            3,030
            2,449
            1,766
            581
            19
            1,264
            42
          
          
            On-Road
            102
            37
            39
            65
            64
            63
            62
          
          
            Non-Road
            148
            5
            5
            143
            97
            143
            97
          
          
            ERC
            
            0
            0
            
            
            
            
          
          
            Total
            3,382
            2,605
            1,930
            776
            23
            1,452
            43
          
        
        
          Table 6d—Comparison of 2007, 2017, and 2025 Emissions of VOC for the Lancaster Area
          
            VOC
            Sector
            2007
            2017
            2025
            2007-2017
            Reduction
            Percentreduction
            
            2007-2025
            Reduction
            Percentreduction
            
          
          
            Point
            2,691
            2,808
            2,874
            −117
            −4
            −183
            −7
          
          
            Area
            6,675
            6,459
            6,426
            216
            3
            249
            4
          
          
            On-Road
            5,529
            2,965
            1,868
            2,564
            46
            3,661
            66
          
          
            Non-Road
            4,627
            2,753
            2,240
            1,874
            41
            2,387
            52
          
          
            ERC
            
            172
            172
            
            
            
            
          
          
            Total
            19,522
            15,157
            13,580
            4,537
            23
            6,114
            31
          
        
        

          Table 6e—Comparison of 2007, 2017, and 2025 Emissions of NH3 for the Lancaster Area
          
            NH3
            
            Sector
            2007
            2017
            2025
            2007-2017
            Reduction
            Percentreduction
            
            2007-2025
            Reduction
            Percentreduction
            
          
          
            Point
            8
            10
            11
            −2
            −25
            −3
            −38
          
          
            Area
            15,551
            17,152
            18,372
            −1,601
            −10
            −2,821
            −18
          
          
            On-Road
            207
            148
            144
            59
            29
            63
            30
          
          
            Non-Road
            3
            4
            4
            −1
            −33
            −1
            −33
          
          
            ERC
            
            0
            0
            
            
            
            
          
          
            Total
            15,769
            17,314
            18,531
            −1,545
            −10
            −2,762
            −18
          
        
        As shown in Tables 6a-6b, the projected levels for PM2.5, NOX, SO2, and VOC are under the 2007 attainment levels for each of these pollutants. While the emissions of NH3 are projected to be higher than the 2007 inventory for this pollutant for both the interim year and the end-year, the decreases in the other precursors, particularly the significant reductions in NOX, more than compensate for the increase, therefore, the increase in NH3 is not considered to affect the Area's ability to maintain the NAAQS. The projected emissions inventories show that the Area will continue to maintain the 1997 annual and 2006 24-hour PM2.5 NAAQS during the 10 year maintenance period. Moreover, the modeling analysis conducted for the Regulatory Impact Analysis (RIA) for the 2012 PM2.5 NAAQS indicates that the annual PM2.5 design value for this Area is expected to continue to decline through 2020. Given the significant decrease in overall precursor emissions projected through 2025, it is reasonable to conclude that monitored PM2.5 levels in this area will also continue to decrease through 2025. Pennsylvania has adequately demonstrated that the Area will continue to maintain the 1997 annual and 2006 24-hour PM2.5 NAAQS.
        3. Monitoring Network

        Pennsylvania's maintenance plan includes a commitment by PADEP to continue to operate its EPA-approved monitoring network, as necessary to demonstrate ongoing compliance with the NAAQS. Pennsylvania currently operates a PM2.5 monitor in the Lancaster Area. In its April 30, 2014 submittal, Pennsylvania stated that it will consult with EPA prior to making any necessary changes to the network and will continue to operate the monitoring network in accordance with the requirements of 40 CFR part 58.
        4. Verification of Continued Attainment

        To provide for tracking of the emission levels in the Area, PADEP will: (a) Evaluate annually the vehicle miles travelled (VMT) data and the annual emissions reported from stationary sources to compare them with the assumptions used in the maintenance plan; and (b) evaluate the periodic emissions inventory for all PM2.5 precursors prepared every three years in accordance with EPA's Air Emissions Reporting Requirements (AERR) to determine whether there is an exceedance of more than ten percent over the 2007 inventories. Also, as noted in the previous subsection, PADEP will continue to operate its monitoring system in accordance with 40 CFR 58 and remains obligated to quality-assure monitoring data and enter all data into the AQS in accordance with federal requirements. PADEP will use this data in considering whether additional control measures are needed to assure continuing attainment in the Area.
        5. Contingency Measures

        The contingency plan provisions are designed to promptly correct any violation of the 1997 annual and/or the 2006 24-hour PM2.5 NAAQS that occurs in the Lancaster Area after redesignation. Section 175A of the CAA requires that a maintenance plan include such contingency measures as EPA deems necessary to ensure that a state will promptly correct a violation of the NAAQS that occurs after redesignation. The maintenance plan should identify the events that would “trigger” the adoption and implementation of a contingency measure(s), the contingency measure(s) that would be adopted and implemented, and the schedule indicating the time frame by which the state would adopt and implement the measure(s).

        Pennsylvania's maintenance plan describes the procedures for the adoption and implementation of contingency measures to reduce emissions should a violation occur. Pennsylvania's contingency measures include a first level response and a second level response. A first level response is triggered when the annual mean PM2.5 concentration exceeds 15.5 μg/m3 in a single calendar year within the Area, when the 98th percentile 24-hour PM2.5 concentration exceeds 35.0 μg/m3, or when the periodic emissions inventory for the Area exceed the attainment year inventory (2007) by more than ten percent. The first level response will consist of a study to determine if the emissions trends show increasing concentrations of PM2.5, and whether this trend is likely to continue. If it is determined through the study that action is necessary to reverse a trend of emissions increases, Pennsylvania will, as expeditiously as possible, implement necessary and appropriate control measures to reverse the trend.

        A second level response will be prompted if the two-year average of the annual mean concentration exceeds 15.0 μg/m3 or if the 98th percentile 24-hour PM2.5 concentration exceeds 35.0 μg/m3within the Area. This would trigger an evaluation of the conditions causing the exceedance, whether additional emission control measures should be implemented to prevent a violation of the standard, and analysis of potential measures that could be implemented to prevent a violation. Pennsylvania would then begin its adoption process to implement the measures as expeditiously as practicable. If a violation of the PM2.5 NAAQS occurs, PADEP will propose and adopt necessary additional control measures in accordance with the implementation schedule in the maintenance plan.

        Pennsylvania's candidate contingency measures include the following: (1) A regulation based on the Ozone Transport Commission (OTC) Model Rule to update requirements for consumer products; (2) a regulation based on the Control Techniques Guidelines (CTG) for industrial cleaning solvents; (3) voluntary diesel projects such as diesel retrofit for public or private local onroad or offroad fleets, idling reduction technology for Class 2 yard locomotives, and idling reduction technologies or strategies for truck stops, warehouses, and other freight-handling facilities; (4) promotion of accelerated turnover of lawn and garden equipment, focusing on commercial equipment; and (5) promotion of alternative fuels for fleets, home heating and agricultural use. Pennsylvania's rulemaking process and schedule for adoption and implementation of any necessary contingency measure is shown in the SIP submittals as being 18 months from PADEP's approval to initiate rulemaking. For all of the reasons discussed in this section, EPA is proposing to approve Pennsylvania's 1997 annual and 2006 24-hour PM2.5 maintenance plan for the Lancaster Area as meeting the requirements of section 175A of the CAA.
        C. Motor Vehicle Emissions Budgets
        Section 176(c) of the CAA requires Federal actions in nonattainment and maintenance areas to “conform to” the goals of SIPs. This means that such actions will not cause or contribute to violations of a NAAQS, worsen the severity of an existing violation, or delay timely attainment of any NAAQS or any interim milestone. Actions involving Federal Highway Administration (FHWA) or Federal Transit Administration (FTA) funding or approval are subject to the transportation conformity rule (40 CFR part 93, subpart A). Under this rule, metropolitan planning organizations (MPOs) in nonattainment and maintenance areas coordinate with state air quality and transportation agencies, EPA, and the FHWA and FTA to demonstrate that their long range transportation plans and transportation improvement programs (TIP) conform to applicable SIPs. This is typically determined by showing that estimated emissions from existing and planned highway and transit systems are less than or equal to the MVEBs contained in the SIP.

        On April 30, 2014, Pennsylvania submitted SIP revisions that contain the 2017 and 2025 PM2.5 and NOX onroad mobile source budgets for Lancaster County. Pennsylvania did not provide emission budgets for SO2, VOC, and NH3 because it concluded, consistent with the presumptions regarding these precursors in the Transportation Conformity Rule at 40 CFR 93.102(b)(2)(v), which predated and were not disturbed by the litigation on the 1997 PM2.5 Implementation Rule, that emissions of these precursors from motor vehicles are not significant contributors to the Area's PM2.5 air quality problem. EPA issued conformity regulations to implement the 1997 annual PM2.5 NAAQS in July 2004 and May 2005 (69 FR 40004, July 1, 2004 and 70 FR 24280, May 6, 2005). That decision does not affect EPA's proposed approval of the MVEBs for the Area. The MVEBs are presented in Table 7.
        
          Table 7—MVEBs for the Lancaster Area for the 1997 PM2.5 and 2006 24-Hour NAAQS, in tpy
          
            Year
            PM2.5
            
            NOX
            
          
          
            2017
            249
            6,916
          
          
            2025
            185
            4,447
          
        

        EPA's substantive criteria for determining adequacy of MVEBs are set out in 40 CFR 93.118(e)(4). Additionally, to approve the MVEBs, EPA must complete a thorough review of the SIP, in this case the PM2.5 maintenance plan, and conclude that with the projected level of motor vehicle and all other emissions, the SIPs will achieve its overall purpose, in this case providing for maintenance of the 1997 annual and the 2006 24-hour PM2.5 NAAQS. EPA's process for determining adequacy of a MVEB consists of three basic steps: (1) Providing public notification of a SIP submission; (2) providing the public the opportunity to comment on the MVEB during a public comment period; and (3) EPA taking action on the MVEB.

        In this proposed rulemaking action, EPA is also initiating the process for determining whether or not the MVEBs are adequate for transportation conformity purposes. The publication of this proposed rulemaking action starts a 30-day public comment period on the adequacy of the submitted MVEBs. This comment period is concurrent with the comment period on this proposed rulemaking action and comments should be submitted to the docket for this rulemaking. EPA may choose to make its determination on the adequacy of the budgets either in the final rulemaking on this maintenance plan and redesignation request or by informing Pennsylvania of the determination in writing, publishing a notice in the Federal Register and posting a notice on EPA's adequacy Web page (http://www.epa.gov/otaq/stateresources/transconf/adequacy.htm).15
          
        
        
          

            15 For additional information on the adequacy process, please refer to 40 CFR 93.118(f) and the discussion of the adequacy process in the preamble to the 2004 final transportation conformity rule. See 69 FR at 40039-40043.
        

        EPA has reviewed the MVEBs and finds that the submitted MVEBs are consistent with the maintenance plan and meet the criteria for adequacy and approval in 40 CFR part 93, subpart A. Therefore, EPA is proposing to approve the 2017 and 2025 PM2.5 and NOX MVEBs for Lancaster County for transportation conformity purposes. Additional information pertaining to the review of the MVEBs can be found in the TSD dated February 25, 2015, “Adequacy Findings for the Motor Vehicle Emissions Budgets in the Maintenance Plan for the Lancaster 1997 and 2006 PM2.5 NAAQS Nonattainment Areas,” available on line at www.regulations.gov, Docket ID No. EPA-R03-OAR-2015-0050.
        VI. Proposed Actions

        EPA is proposing to approve Pennsylvania's request to redesignate the Lancaster Area from nonattainment to attainment for the 1997 annual and the 2006 24-hour PM2.5 NAAQS. EPA has evaluated Pennsylvania's redesignation request and determined that the Area meets the redesignation criteria set forth in section 107(d)(3)(E) of the CAA. The monitoring data demonstrates that the Lancaster Area attained the 1997 annual and 2006 24-hour PM2.5 NAAQS, as determined by EPA in a prior rulemaking actions and, for reasons discussed herein, that it will continue to attain both NAAQS. Final approval of this redesignation request would change the designation of the Lancaster Area from nonattainment to attainment for the 1997 annual and 2006 24-hour PM2.5 NAAQS. EPA is also proposing to approve the associated maintenance plan for the Lancaster Area as a revision to the Pennsylvania SIP for the 1997 annual and 2006 24-hour PM2.5 NAAQS because it meets the requirements of section 175A of the CAA as described previously in this proposed rulemaking. In addition, EPA is proposing to approve the 2007 emissions inventory as meeting the requirement of section 172(c)(3) of the CAA for both NAAQS. Furthermore, EPA is proposing to approve the 2017 and 2025 PM2.5 and NOX MVEBs for Lancaster County for transportation conformity purposes. EPA is soliciting public comments on the issues discussed in this document. These comments will be considered before taking final action.
        VII. Statutory and Executive Order Reviews
        Under the CAA, the Administrator is required to approve a SIP submission that complies with the provisions of the CAA and applicable Federal regulations. 42 U.S.C. 7410(k); 40 CFR 52.02(a). Thus, in reviewing SIP submissions, EPA's role is to approve state choices, provided that they meet the criteria of the CAA. Accordingly, this action merely proposes to approve state law as meeting Federal requirements and does not impose additional requirements beyond those imposed by state law. For that reason, this proposed action:
        • Is not a “significant regulatory action” subject to review by the Office of Management and Budget under Executive Order 12866 (58 FR 51735, October 4, 1993);

        • does not impose an information collection burden under the provisions of the Paperwork Reduction Act (44 U.S.C. 3501 et seq.);

        • is certified as not having a significant economic impact on a substantial number of small entities under the Regulatory Flexibility Act (5 U.S.C. 601 et seq.);
        • does not contain any unfunded mandate or significantly or uniquely affect small governments, as described in the Unfunded Mandates Reform Act of 1995 (Pub. L. 104-4);
        • does not have Federalism implications as specified in Executive Order 13132 (64 FR 43255, August 10, 1999);
        • is not an economically significant regulatory action based on health or safety risks subject to Executive Order 13045 (62 FR 19885, April 23, 1997);
        • is not a significant regulatory action subject to Executive Order 13211 (66 FR 28355, May 22, 2001);
        • is not subject to requirements of Section 12(d) of the National Technology Transfer and Advancement Act of 1995 (15 U.S.C. 272 note) because application of those requirements would be inconsistent with the CAA; and
        • does not provide EPA with the discretionary authority to address, as appropriate, disproportionate human health or environmental effects, using practicable and legally permissible methods, under Executive Order 12898 (59 FR 7629, February 16, 1994).

        In addition, this action proposing to approve Pennsylvania's redesignation request, maintenance plan, 2007 emissions inventory for the 1997 annual and 2006 24-hour PM2.5 NAAQS, and MVEBs for transportation conformity purposes for the Lancaster Area for both NAAQS, does not have tribal implications as specified by Executive Order 13175 (65 FR 67249, November 9, 2000), because the SIP is not approved to apply in Indian country located in the state, and EPA notes that it will not impose substantial direct costs on tribal governments or preempt tribal law.
        
          List of Subjects
          40 CFR Part 52
          Environmental protection, Air pollution control, Incorporation by reference, Nitrogen oxides, Particulate matter, Reporting and recordkeeping requirements, Sulfur oxides, Volatile organic compounds.
          40 CFR Part 81
          Air pollution control, National parks, Wilderness areas.
        
        
          Authority:
          42 U.S.C. 7401 et seq.
          
        
        
          Dated: April 20, 2015.
          William C. Early,
          Acting Regional Administrator, Region III.
        
      
      [FR Doc. 2015-10049 Filed 4-30-15; 8:45 am]
      BILLING CODE 6560-50-P
    
  